 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaborers' International Union of North America,Local 300, AFL-CIO (Memorial Park Develop-ment Association, Inc.) and Alfred P. Magallanes,Antonio E. Olea, George Ochoa and James M.Laney and Alex Cameron. Cases 31-CB-1496 and31-CB-1725March 23, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn October 25, 1977, Administrative Law JudgeRoger B. Holmes issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Laborers' International Union of North Ameri-ca, Local 300, AFL-CIO, Los Angeles, California, itsofficers, agents, and representatives, shall take theaction set forth in the said recommended Order as somodified:1. Substitute the following for paragraph I(b):"(b) Refusing to refer Alex Cameron to work forMemorial Park Development Association, Inc., orany other employer, because of Cameron's unionactivities, or because of irrelevant, invidious, orunfair considerations."2. Substitute the attached notice for that of theAdministrative Law Judge.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings. We alsofind totally without merit the Respondent's allegations of bias and prejudiceon the part of the Administrative Law Judge. Upon our full consideration ofthe record and the Administrative Law Judge's Decision, we perceive noevidence that the Administrative Law Judge prejudged the case, made235 NLRB No. 45prejudicial rulings, or demonstrated a bias against the Respondent in hisanalysis or discussion of the evidence.2 The Administrative Law Judge found that the affidavit given byThomas Bibbs to a Board agent on January 2, 1975, contained a morereliable and accurate account of a union staff meeting than did Bibbs'testimony at the hearing in the instant case. Accordingly, the AdministrativeLaw Judge's findings of fact with respect to the meeting were basedprimarily upon Bibbs' affidavit. In this connection, we note that at thehearing Bibbs testified that his affidavit gave a more accurate account of themeeting than he could give from his present memory of it and adopted his1975 affidavit during his testimony at the hearing.3 The General Counsel excepts to the Administrative Law Judge'sinadvertent error in failing to include the words "or any other employer" inhis recommended Order and notice to employees and members. TheRespondent has made a motion to reopen the record, contending that abroad Order is inappropriate in this case. Respondent has committedviolations which go to the very heart of the Act. We shall therefore denyRespondent's motion and correct the error by modifying the recommendedOrder and notice. Wismer and Becker Contracting Engineers, 228 NLRB 779,fn. 9 (1977).APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present evidence, it has been found that weviolated the National Labor Relations Act, and wehave been ordered to post this notice.WE WILL NOT cause Memorial Park Develop-ment Association, Inc., to discharge Alex Camer-on from work because of Cameron's unionactivities, or because of irrelevant, invidious, orunfair considerations.WE WILL NOT refuse to refer Alex Cameron towork for Memorial Park Development Associa-tion, Inc., or any other employer, because ofCameron's union activities, or because of irrele-vant, invidious, or unfair considerations.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of the rightsguaranteed them by Section 7 of the NationalLabor Relations Act.WE WILL refer Alex Cameron to work forMemorial Park Development Association, Inc.,pursuant to the written request made by thatemployer on or about October 11, 1974, which werefused to honor.WE WILL pay to Alex Cameron the amount ofhis loss of earnings with appropriate interest.LABORERS'INTERNATIONAL UNIONOF NORTH AMERICA,LOCAL 300, AFL-CIO334 LABORERS' INTERNATIONAL UNION, LOCAL 300FINDINGS OF FACTSTATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge: Theunfair labor practice charge in Case 31-CB-1496 was filedon March 6, 1974, by Alfred P. Magallanes, Antonio E.Olea, George Ochoa, and James M. Laney. The unfairlabor practice charge in Case 31-CB-1725 was filed onNovember 20, 1974, by Alex Cameron.An order consolidating cases, consolidated complaint,and notice of hearing was issued on June 29, 1976, onbehalf of the General Counsel of the National LaborRelations Board, herein called the Board, by the RegionalDirector of Region 31 of the Board.The General Counsel's consolidated complaint allegesthat Laborer's International Union of North America,Local 300, AFL-CIO, herein called the Respondent or theUnion, has engaged in unfair labor practices within themeaning of Section 8(b)(XI)(A) and (2) of the NationalLabor Relations Act, herein called the Act. The Respon-dent filed an answer to the consolidated complaint, raisedan affirmative defense to the allegations of the consolidat-ed complaint, and denied the commission of the allegedunfair labor practices.The hearing was held before me for 16 days in LosAngeles, California. The hearing commenced on October28, 1976, and continued on October 29 and November 9-12, 1976. Thereafter, the hearing was in recess for severalmonths to enable counsel for the General Counsel topursue enforcement proceedings in the United StatesDistrict Court with regard to a subpoena ad testificandumserved on Thomas Bibbs.The hearing resumed on March 28, 1977, and continuedon March 31 and April 1, 4, 5, 6, 7, 11, 12, and 13, 1977.On September 9, 1977, very persuasive briefs were timelyfiled by counsel for the General Counsel and the attorneysfor the Respondent. Those briefs have been read andconsidered.There are numerous inadvertent clerical errors through-out the transcript, but that is not surprising in view of thelength of the record of 2,810 pages; the fact that 16witnesses testified at the hearing; and the fact that severaldifferent court reporters recorded various hearing sessions.However, those errors are inconsequential, and they can beeasily recognized as such without a detailed correction ofthe record.However, there is one error which would be puzzling toanyone who was not present at the hearing. On page 878,line 6, the court reporter erroneously indicated that I madean offer of proof as to what witness Henry Turner wouldtestify to on a particular subject. In reality, the attorney forthe Charging Parties made that offer of proof. In theinterest of accuracy, I hereby correct the record tosubstitute "Mr. Herring" at the beginning of line 6 on page878.Upon the entire record in this proceeding and based onmy observation of the demeanor of the witnesses, I makethe following:I. JURISDICTIONMemorial Park Development Association, Inc., hereincalled Memorial Park, has a place of business in LosAngeles, California, and has been engaged in business as ageneral contractor in the building and construction indus-try.Memorial Park annually, and specifically including theyears 1973 and 1974, has purchased and received goodsvalued in excess of $50,000 directly from suppliers locatedoutside the State of California.Upon the foregoing facts, I find that Memorial Park hasbeen at all times material herein an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDIt was admitted in the pleadings that the Respondent hasbeen at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act. Accordingly,I find that fact to be so.III. THE ALLEGED UNFAIR LABOR PRACTICESThe principal issues which were raised by the pleadingsare whether the Respondent:1. On or about January 3, 1974, caused Memorial Parkto discharge Alex Cameron because of Cameron's unionactivity and because of irrelevant, invidious, or unfairconsiderations.2. On or about October 11, 1974, refused to refer AlexCameron to work at a Memorial Park jobsite, even thoughCameron had a work request from Memorial Park, becauseof Cameron's union activity and because of irrelevant,invidious, or unfair considerations.If the Respondent engaged in the alleged conductdescribed above, did the Respondent thereby engage inunfair labor practices within the meaning of Section8(b)(I XA) and (2) of the Act?Also raised by the pleadings is an affirmative defenseasserted by the Respondent. That affirmative defensepresents the issues of whether the Respondent relied on aprior ruling of the Regional Director for Region 31 of theBoard when the Respondent refused to refer Cameron to aMemorial Park jobsite on or about October 11, 1974, and,therefore, whether the Regional Director for Region 31 ofthe Board is estopped from denying the validity of theRespondent's reliance on the Regional Director's priorruling.B. The Recollections of the WitnessesFor those of us who have been fortunate enough to haveparticipated in hearings of cases over the years, therewould be genuine skepticism concerning any witness whoasserted that he had a "perfect memory."Only once in my hearing experience has a witnessseriously made such a claim of having a "perfect memory."That was in another proceeding. It was not surprising inthat case when it became readily apparent to all of theDECISION335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticipants in the hearing-within just a few momentsafter the witness took the stand-that the witness did not,in fact, possess a "perfect memory."The point of the foregoing is to state at the outset-forthose persons who were not present at this hearing-thatthe witnesses in this case generally could not recall eventsfrom past years with absolute precision and perfection, norrealistically should they have been expected to do so.The witnesses in this proceeding gave their best recollec-tions, and sometimes their own recollections varied inminor respects and in choice of words during lengthy andskillful examination on the witness stand. In some in-stances there were minor inconsistencies within a particularwitness' own testimony. None of the witnesses hereclaimed to have, nor demonstrated that they had, a"perfect memory."That is not to suggest any criticism of the witnesses. Somany of the events had taken place 2 or 3 years before thewitnesses gave their testimony at the hearing, that it wasnot unusual for the witnesses to experience some difficultyin stating exactly what had been said and precisely whathad taken place. The passage of years between the time ofthe events and the time of the hearing in the fall of 1976and the spring of 1977 is a matter which has been weighed.In most instances the various topics or subject matters,such as conversations and events, were not related by thewitnesses just one time at the hearing. Instead, the topicswere covered not only on direct examination and cross-examination, but also there was frequent use of redirectexamination and recross-examination by the parties in theinterest of a full and complete record. As a consequence,many of the topics were covered several times by thewitnesses, and, frequently, with some variations.The witnesses did their best under these circumstances,and these comments should not be construed as anapologia on behalf of the witnesses. What I attempted todo was to observe the witnesses closely at the hearing; readand weigh their testimony and the various documentaryevidence, and then set forth herein what I believe to be themost reliable and accurate version which appears to becredible to me. This, of course, has involved the making ofmany decisions, but the process has been one of selectionfrom the record of what appears to me to be the morereliable, accurate, and credible version of these long pastevents.The record is long, but it has all been read andconsidered, although not all of the variations in thewitnesses' recall and expression and conflicting versionshave been set forth.As happens in so many hearings, some of the matters inthe transcript turned out to be less significant and lessimportant after reading all of the record, the numerousexhibits, and the briefs. These matters of lesser significanceand lesser importance have not been set out in detailherein, but they have not been ignored or overlooked.Instead, this has been a process of gleaning from avoluminous record the more relevant, material, and credi-ble evidence.C. Specific Credibility ResolutionsWith the foregoing general comments in mind to placethis case in a realistic and proper perspective concerningthe recollections of the witnesses, we now turn to specificcredibility resolutions. Not unexpectedly, there were con-flicts among the witnesses in their recitals of what had beensaid and what had taken place.1. Alex CameronThe general comments set out in the prior sectionconcerning the recollections of the witnesses certainlyapply specifically to the testimony offered by Alex Camer-on. His memory and his recollections of these long pastevents were not perfect. This was amply demonstrated bythe skillful cross-examination of Cameron.In addition to the imperfections in his testimony, the factthat Cameron is one of the Charging Parties in thisproceeding has been weighed, along with the fact thatCameron is the only alleged discriminatee in these cases,and he may receive some monetary benefit from theoutcome of the litigation.There are some minor conflicts in his own testimony, andthere are some matters which he first revealed at thehearing, but which he had not previously related in his nineaffidavits. (For the Respondent's view concerning this, seepp. 23 through 29 of the Respondent's brief.) The affidavitswere given much earlier and much closer to the time of theevents. However, Cameron offered explanations with re-gard to these omissions-such as his not being asked thespecific question by the person taking the affidavit; his notrecalling the particular fact at the time of giving of theaffidavit; the fact that it did not seem an important fact tohim at that point in time; or the failure of the person takingthe statement to include all that Cameron told the personin Cameron's affidavit. In addition, one conflict involvingthe date of an event as occurring on December 6, 1973,rather than December 9, 1973, as shown in the affidavit,was explained as a typographical error.Furthermore, the affidavits had been taken by threedifferent persons, which might explain why some affidavitswere more complete or detailed than others. Two of thepersons were attorneys from Region 31 for the Board, andthe third person was described by Cameron as not being anattorney, but instead a person associated with an organiza-tion known as the Bar Sinister.It can be argued that these explanations offered byCameron are self-serving and should be examined closelyand not naively. That is what I have done.Having listened to Cameron testify for several days inthe fall of 1976 and for part of a day in the spring of 1977,and having studied the transcript of his lengthy testimony,I am persuaded that Cameron was not fabricating hisversions of these events. Cameron gave the impression ofbeing a sincere witness who was telling the truth-as besthe could recall-notwithstanding his strong feelings re-garding the subject matter of this hearing.While he definitely revealed strong convictions on thewitness stand regarding these matters in issue, Camerondid not appear to allow his feelings to alter his recital of theevents. A few times while he was testifying, Cameron336 LABORERS' INTERNATIONAL UNION, LOCAL 300displayed substantial emotion. However, these momentsdid not seem to be contrived or staged reactions.After considering all of the foregoing and the argumentsin the briefs concerning the credibility of Cameron and theother witnesses, I have decided to credit Cameron'stestimony and to accept his versions of the events to whichhe testified. Such a determination, of course, necessarilymeans that the conflicting versions of other witnesses--although read and considered-have not been accepted orcredited, and, instead, that the findings of fact, concerningevents to which Cameron testified, have been based onCameron's account of these events.2. Henry TurnerIn weighing the credibility of Henry Turner, there wereseveral factors to consider in addition to observing himduring his testimony on the witness stand. Among thosefactors were matters brought out at the hearing which wererelevant to a consideration of whether or not Turner wasbiased and prejudiced against the Respondent and Busi-ness Manager Manuel Renteria, in particular.Turner worked for the Respondent continuously from1969 to April 1974, at which time he was terminated. Hewas rehired by the Respondent, but then he was once againterminated. Then he was rehired by the Respondentpursuant to a preliminary injunction issued on August 27,1974, by the United States District Court for the CentralDistrict of California. (See C.P. Exh. 13.) Thereafter, onSeptember 6, 1974, Turner submitted a letter of resignationto Renteria. (See C.P. Exh. 12.) In pertinent part, the letterfrom Turner stated:Dear Mr. Renteria:This letter is intended to be my resignation from serviceas dispatcher, effective this date (September 6, 1974),by reason of the decree entered August 27, 1974, in theabove matter. The reason for this resignation is yourimproper interference and/or reprisals against me inviolation of that court order by virtue of the followingfacts:i. You failed to comply with the court orderwherein you were ordered to reinstate me as adispatcher where I was (in Watts) prior to mywrongful discharge;2. You failed and refused to allow me tofunction as a dispatcher in any sense, in that youordered me to engage iil non-dispatcher's work,i.e., stuffing envelopes and receiving dues andgave me no other functions to do; as a result, Iwas forced to stand around and do nothing;3. You ordered me to work in an atmospherewhere I was the subject of verbal abuse andcharacter assassination, and although I requestedto go back to Watts where I had worked for aperiod of four years, you refused to allow me towork there and forced me to remain in anatmosphere as described above;4. You failed and refused to negotiate anysettlement of my back pay allowances. Therecords on file in the above matter indicate that Ihave received no salary or other payments sinceJune 29, 1974; and I did not go back on thepayroll until August 12, 1974. And although Ihave been without any pay from June 29, 1974, toAugust 12, 1974 (as per the court order), youronly offer to settle this claim was by the paymentof one week's pay.I believe you have done this in order to deprive me ofmy rightful back pay and thereby put economicpressure on me to prevent me from being an effectivecandidate for the office of auditor of Local 300.The Respondent also successfully challenged Turner'sclaim for unemployment compensation before the refereewhose decision was mailed on November 18, 1974, andbefore the California Unemployment Insurance AppealsBoard which mailed its decision on February 20, 1975.Consideration has also been given to Turner's intraunionactivity in opposition to the administration. During the last3 months of 1973 or the first 2 months of 1974, Bibbs spokewith Turner regarding Bibbs' running for the presidency ofthe Respondent. In June 1974 prior to the nominations forunion office, Turner held what he described as a Blackcaucus meeting at his home. Turner became a candidatefor the office of auditor of the Respondent.Turner, Bibbs, and Cameron had become nominees forunion office prior to the time that Turner spoke with theperson identified as Carla on or about July 27, 1974, andall of the events described above concerning Turner, exceptthe denial of his appeal in the unemployment matter, hadoccurred prior to the time that Turner gave affidavitsconcerning the subject matter of his testimony in thisproceeding. One of the affidavits was given on December30, 1974, before an attorney from Region 31 of the Board,and the other one was given on January 3, 1975, before thesame person. (See G.C. Exhs. 12 and 13.)Turner acknowledged that he had known Cameron sinceabout 1969 or 1970 and that he was as friendly withCameron as he was with any other member of theRespondent. He also acknowledged that he and Bibbs hadbeen friends for over 30 years.In describing his talking with Carla at the hospital,Turner surprisingly volunteered his scenario for obtainingunemployment benefits. Without indicating any approvalof his plan or method for doing so, it is noteworthy thatTurner was, at least, candid at the hearing in truthfullydisclosing his real reason for being in the hospital.When he was being questioned concerning his talkingwith Carla, Turner indicated that he held no grudgesagainst anyone and that he bore no ill feelings. His answerswere revealing. Turner testified:Q. (By Mr. Potts) Now, you were on a slate withBibbs and Cameron, and there was another slate withthe incumbent officers of the Union; is that correct?A. That is correct.Q. And you and those on your slate were runningagainst the incumbent.A. Correct.Q. And you were into campaigning at the time thatthis statement by Carla, General Counsel's II, wasprepared; isn't that correct?337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. I think so, but as I say, I don't know for sure. Ijust said I think so.Q. And at the time you gave the -at least at thetime this statement was prepared, you were not on goodterms with the incumbent officers of the Union; isn'tthat correct?A. I don't understand about "good terms."Q. You were not on the same terms when this wasprepared as when you were an employee.A. Are you asking me as a person? I would say,yes. I never lost any feelings against anyone on thatslate that I was running against, never lost any, righttoday, I mean, from that day right up to now. It is stillthe same thing: I speak, talk, and laugh with them.Q. Yes, but you already identified some documentsin evidence pertaining to your complaint.A. Okay. I will answer the question in this way towhat I think you are trying to get to: I was not as happywhen I was fired as when I was hired. But as far asholding any grudges, I do not hold any grudges againstanyone.Q. What I am saying is, I am not talking abouthating them, but I am talking about back then -A. Back then in July of '74 or '73, the date I gotfired, I went down and shook Manuel's hand andtalked to him that day up until now. We have never hadany ill feelings.Q. You are saying, though, that you weren't happy.A. I wasn't as happy when I got fired as when I gothired; that is what I am saying. But as far as any illfeelings, I don't have them.After giving consideration to all of the foregoing andafter weighing this in connection with the testimony ofother witnesses and documentary evidence, I have decidedto credit the testimony given by Turner, except to theextent that some portions conflict with Cameron's testimo-ny. Where there are such conflicts, I have found Cameron'stestimony to be more reliable, and I have based thefindings of fact on his versions.3. Other witnessesIn addition to basing findings of fact on the testimonygiven by Cameron and Turner, as well as numerous piecesof documentary evidence, I have also based findings of facton the testimony of other witnesses to the extent that theirtestimony is not inconsistent with the testimony of Camer-on and Turner.Included in this category are Thomas Bibbs, a formerbusiness representative and executive board member of theRespondent; Donald M. Brown, vice president of Memori-al Park; James T. Carroll, a former superintendent ofMemorial Park; Alfred Magallanes, one of the ChargingParties in this proceeding; Gary L. Colbert, a job foremanfor Memorial Park, except as to his recital of a conversa-tion with Cameron on October 12, 1974, which seemed tobe illogical and, I believe, he merely confused what wassaid; James M. Laney, also one of the Charging Parties inthis proceeding; Attorney Lionel Richman, one of theattorneys for the Respondent, concerning his telephoneconversation with Virginia Martinez on October 11, 1974;Virginia Martinez, a supervisor of the Respondent, regard-ing her own duties and responsibilities; Manuel Renteria,business manager of the Respondent, with respect to hisknowledge concerning Cameron's activities regarding theRespondent; and Crawford Mobley, president of theRespondent, with respect to his knowledge of Cameron'sactivities regarding the Respondent.The testimony by Crawford Mobley, president of theRespondent, and by Ray Randolph, vice president of theRespondent, was in substantial conflict with and contra-dicts Cameron's testimony. Mobley has been president ofthe Respondent since April 1974. Prior thereto, he servedas acting president due to the illness of the incumbent atthat point in time. He also has been a field representativeof the Respondent in addition to his other duties. Mobleypreviously has held at different times the offices of vicepresident, auditor, and assistant secretary-treasurer of theRespondent.At the time of the hearing, Ray Randolph had been vicepresident of the Respondent for approximately 3 years.Previously, Randolph had served on the executive boardand as assistant business manager of the Respondent forabout 6 years. Prior to that time he had been a trustee for 3years. In addition to the foregoing offices and duties,Randolph has also worked as a field representative of theRespondent for 19 years.For the reasons which have previously been set forth, Ihave accepted and credited Cameron's testimony withregard to these events throughout this proceeding. How-ever, the testimony of Mobley and Randolph, which iscontrary to Cameron's testimony, has been consideredherein.In choosing between the version of the telephoneconversation on October 11, 1974, between AttorneyRichman and Ms. Martinez, I found Attorney Richman'stestimony to be more detailed and accurate. Accordingly, Ihave credited his version of that conversation and havebased the findings of fact as to what he told Ms. Martinezon that date on his affidavit.4. Jose Navarro"The credibility of a witness may be attacked by anyparty, including the party calling him." Fed. R. Evid. Rule607.Having called Jose Navarro as a witness, I find that theattorney for the Charging Parties was genuinely caught bysurprise by Navarro's answers to some of his questions ondirect examination. In these circumstances, the attorney forthe Charging Parties took the unusual step of testifying atthe hearing in an effort to contradict certain testimonygiven by Navarro.The matter which precipitated this conflict concerned aconversation between the attorney for the Charging Partiesand Navarro on the day before Navarro took the witnessstand. Navarro at first denied having had any conversationwith the attorney for the Charging Parties on either the daybefore he testified or 2 days before he testified. He alsospecifically denied the matters posed in questions concern-ing the substance of their conversation. Later on, however,Navarro did acknowledge that the attorney for the Charg-ing Parties and Navarro had spoken twice that week, but338 LABORERS' INTERNATIONAL UNION, LOCAL 300he asserted that the attorney for the Charging Parties onlyinstructed him to come back again on each occasion.The testimony offered by the attorney for the ChargingParties directly contradicts Navarro's account. I believethat the attorney gave the accurate account of whatNavarro had told him. That belief is not based simply oncrediting a lawyer over a nonlawyer.It can be argued that an attorney bears a greater burdenfor ethical and responsible conduct as a member of aprofession, and that his failure to tell the truth under oathmight possibly lead to the ultimate penalty of removinghim from the practice of law. It can also be argued that,because of his years of legal training and experience, anattorney is more likely to remember important details of aconversation than a layman would.Without discussing the merits of those arguments, how-ever, I reiterate that in resolving credibility here I am notrelying simply on the fact that one witness was a lawyerand one was not. Having observed the two conflictingwitnesses while they were giving their testimony, I amconvinced that the testimony of the attorney for theCharging Parties was accurate as to what Navarro had toldhim and that it impeaches the testimony given by Navarro.The manner in which Navarro testified and the versionsgiven by him cast serious doubt on the entirety of histestimony. In these circumstances, I find that I cannotplace reliance on any of Navarro's brief testimony in thisproceeding.Accordingly, I have not based any findings of fact onNavarro's testimony which I have found to be unreliableand discredited. As to the import of the testimony given bythe attorney for the Charging Parties, I have found thatNavarro did make the statements attributed to him by theattorney. However, other than the fact that the statementswere made to the attorney, I am not convinced that thestatements themselves by Navarro were necessarily truthfuland accurate, and I therefore do not rely on what Navarrotold the attorney.D. The BackgroundAs a result of the investigation by Region 31 of theBoard, the Regional Director issued on June 14, 1974, adismissal letter in Case 31-CB-1496. The reasons for theRegional Director's actions are set forth in detail and coverabout five pages of the single-spaced, typewritten letter.(See Resp. Exh. 2. Exh. B attached to Resp. Exh. 8 is aduplicate of the letter.) The letter was addressed to theattorney for the Charging Parties with copies being sent tothe other parties in that case.The General Counsel, acting through his Office ofAppeals in Washington, D.C., remanded the case onDecember 11, 1974, to Region 31 for further consideration.In his letter dated April 30, 1975, the Regional Director forRegion 31 reaffirmed, after further consideration, hisearlier decision not to issue a complaint in Case 31-CB-1496. (See Resp. Exh. 3. Exh. C attached to Resp. Exh. 8 isa duplicate of that letter.)Also on April 30, 1975, the Regional Director for Region31 of the Board issued a dismissal letter in Case 31-CB-1725. (See Resp. Exh. 4. Exh. C attached to Resp. Exh. 8 isalso a duplicate of that letter.) Both dismissal letters wereaddressed to the attorney for the Charging Parties withcopies being sent to the other parties.The General Counsel, once again acting through hisOffice of Appeals in Washington, D.C., "sustained in partand denied in part" the appeal with respect to Case 31-CB-1496, and he also sustained the appeal in Case 31-CB-1725. (See Resp. Exh. 5. Exh. D attached to Resp. Exh. 8 isa duplicate of that letter.) The letter was addressed to theattorney for the Charging Parties with copies being sent tothe other parties.Thereafter, on June 29, 1976, the order consolidatingcases, consolidated complaint, and notice of hearing wasissued in this proceeding. (See G.C. Exh. I(e).)Meanwhile, the Respondent entered into an "AmendedSettlement Agreement" in Case 31-CB-1066 which wasapproved by the Regional Director for Region 31 of theBoard on May 13, 1976. The informal settlement agree-ment contains a nonadmission clause which states: "Byentering into this Settlement Agreement the Charged Partydoes not admit the commission of any unfair laborpractices." (See Exh. E which is attached to Resp. Exh. 8.Resp. Exh. 7 is a duplicate of pp. 1 and 2 of the settlement,but it does not contain the notice to members.) The noticeis two pages long and is single-spaced and typewritten. It isin evidence and it is unnecessary to recite all of thoseprovisions here. Respondent's Exhibit I is the originalsettlement proposal prior to its amendment. Respondent'sExhibit 6 is a letter from the compliance officer for Region31 of the Board to the attorney for the Respondent withregard to compliance with the terms of the amendedsettlement agreement in Case 31-CB-1066.The findings of fact in this section are based ondocumentary evidence.E. Cameron's Activities Involving the RespondentAlex Cameron has been a member of the Respondentsince 1958. From the early part of 1972 to the latter part of1973, Cameron served as a union steward on the E. W.Hahn construction project for a PSA Hotel at the Holly-wood Park Race Track in Inglewood, California.Cameron has attended meetings of the Respondent'smembers since 1969. However, he did not speak at ameeting until the nomination meeting which was held onMay 11, 1972. At that particular meeting, Cameron spokein protest of granting salary increases to the businessmanager and financial secretary of the Respondent "withthe prerogative to adjust" such salaries in the future.Thereafter, Cameron did not speak at a union meetinguntil October 1973 when he spoke concerning what heconsidered to be dispatching in violation of the collective-bargaining agreement, salary increases, and appointmentsof various people to the Union's payroll. Cameron alsospoke on those subjects at the November 1973 meeting.In 1974, Cameron spoke at the nomination meetingwhich was held on May 17, 1974, that year, and hecontinued to speak at meetings until the election held onSeptember 29, 1974. Cameron was nominated for theposition of auditor at that nomination meeting. (See alsothe minutes of that meeting which were introduced inevidence as C.P. Exh. 23.) He ran on a slate of candidatesin opposition to the incumbent administration. Included339 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon this slate of candidates were Mike Quevedo, ThomasBibbs, Joe Martinez, Roosevelt Glover, Al Magallanes,Tony Olea, and George Ochoa.Cameron was not successful in his candidacy for theauditor's position. He continued to attend meetings of theRespondent during 1975, but he did not speak at any ofthose meetings. During 1976 he attended four meetings andspoke in the May and June 1976 meetings, at which heasked questions of the business manager regarding the jobsituation in the Los Angeles area. Cameron receivedanswers to his inquiries, and he described each meeting ofthose two meetings as being "very congenial, very conge-nial session."Cameron also participated in the distribution of leafletswhich were sharply critical of the administration andcertain officers of the Respondent, including BusinessManager Manuel Renteria and Secretary-Treasurer CarlosEnriquez. Cameron said that he distributed leaflets topersons as they came into the main hall or the Watts hall ofthe Respondent on Monday mornings for roll call. Heidentified five such leaflets which he had handed out inMarch, May, June, and September 1974. (For detailsconcerning the contents of the leaflets, see C.P. Exhs. 3-8.)In addition, Cameron was one of several persons whofiled intraunion charges in 1974 against certain officers ofthe Respondent, including Business Manager Renteria,Secretary-Treasurer Enriquez, and Crawford Mobley, whoat that time was vice president of the Respondent. (SeeExhs. B-E attached to C.P. Exh. 11 and also see C.P. Exh.10.) These charges bear dates of March 9, 1974; March 18,1974; April 15, 1974; April 17 and 18, 1974; and April 24,1974.On May 20, 1974, a "Complaint for Injunctive Relief forBreach of Union Constitution" was filed in the SuperiorCourt of the State of California for the County of LosAngeles by Alex Cameron, who was one of the plaintiffs inthat action along with James M. Laney, Alfred Magallanes,Eduardo Mendias, George Ochoa, and Antonio E. Olea.(See C.P. Exh. i for the details concerning that com-plaint.)Two charges were filed by Cameron against the Respon-dent with the Equal Employment Opportunity Commis-sion. One was dated September 26, 1974, and the secondwas dated January 3, 1974. (See G.C. Exhs. 2 and 4 for thecontents of those charges.)The findings of fact set forth above in this section arebased on the testimony of Cameron and upon documenta-ry evidence which was introduced at the hearing.With regard to Cameron, Business Manager ManuelRenteria said that he had met Cameron in the last part of1972 during the period of time that the union election hadbeen challenged. He said that he first saw Cameron duringthe court trial involving the setting aside of the June 1972election. He also recalled seeing Magallanes and Olea atthe trial but he did not know if they were sitting togetherwith Cameron.Renteria acknowledged at the hearing that he had knownsince late 1972 that Cameron was opposed to his policies.He also acknowledged knowing that Cameron's name hadbeen one of the names on a slate which was headed byMike Quevedo, who was an opponent of Renteria for thebusiness manager's position. He did not recall Cameron'sspeaking at the May 1972 nominations meeting, however,nor Cameron's speaking at the monthly membershipmeetings. Renteria commented, "In fact, I very seldom sawhim at meetings."President Crawford Mobley acknowledged that "It wasthe latter part of '73 when I knew that Cameron was verydisgruntled." He said that it was during that time that heknew that Cameron had become associated with AlMagallanes. He also said that during the latter part of 1973he knew that Cameron and Laney were working togetheragainst the administration.Mobley based his opinion that Cameron had become"disgruntled" on two incidents. One incident involvedCameron's passing out leaflets at the main hall sometime inlate 1973, and the other incident involved Cameron'scalling Mobley by a derogatory name at a union member-ship meeting in 1974. Mobley said that he told Cameron atthe meeting that he would have to ask Cameron to leavethe meeting if he used that kind of language. Mobley saidthat he did not hear anything more from Cameron at themeeting.The minutes for the June 1974 general membershipmeeting of the Respondent were introduced into evidence.(See C.P. Exh. 21.) In pertinent part, the minutes for thatmeeting state:At this point, Brother Alex Cameron, Bk. # 32807,appealed the decision of the chair, and the chair ruledhim out of order on the grounds that the chair had nottaken a vote on the motion on the floor, and also thismotion died for a lack of a second.Mobley said that he chaired the meeting in June 1974.Mobley did not recall Cameron's speaking at the 1972nomination meeting, but he did recall Cameron's making anomination at the meeting which was held in April or May1974.Vice President Ray Randolph said that he did not knowwho Cameron was until January 3, 1974. He did not recallhearing Cameron speak at union meetings in 1974 and,although he did recall that Cameron was nominated foroffice at the May or June 1974 nomination meeting,Randolph did not recall Cameron's speaking at thatmeeting.Henry Turner, who was a dispatcher for the Respondentat the time, said that he was aware prior to December 1973of the fact that Cameron had filed a charge with the EEOC.The foregoing matters are derived from the testimony ofthe persons identified above. Insofar as their testimony inthis section does not conflict with Cameron's testimony, Ihave accepted it as factual.F. Cameron Goes to Work for Memorial ParkCameron began working for Memorial Park at theInglewood Cemetery on December 6, 1973. He heardabout the opening from his distant cousin, Elnoir Sample.Cameron had not previously worked for Memorial Park.After talking with Sample, Cameron spoke with DonaldM. Brown, vice president of Memorial Park, who toldCameron that he would put Cameron to work if Cameron340 LABORERS' INTERNATIONAL UNION, LOCAL 300could get a referral slip. Thereupon, Cameron then went tosee Henry Turner, who was the dispatcher at the Respon-dent's Watts hall. Cameron informed Turner that Cameronhad a job, and that he needed a work referral slip. Turnertold Cameron that he could not give him one. At thatpoint, Turner either told Cameron that he had filed chargesagainst the Union, or Turner asked Cameron why he hadfiled charges against the Union, or words to that effect.Turner also told Cameron that, if he gave Cameron a workreferral, Turner would lose his job.Cameron had a second conversation with Turner regard-ing the Memorial Park job. That conversation took placeon December 5, 1973, and was on the telephone. Turnercalled Cameron and told him that Sample was there at thehall trying to get Cameron a work order. Turner toldCameron that he could not give Cameron a work orderbecause Cameron was "a political dissident." Camerontold Turner that he was going to work anyway, with orwithout a work order. Turner replied, "That's up to you.Go ahead."At the time that Cameron went to work for MemorialPark, Cameron was the seventh person on the first line ofthe board at the Union's hall.The findings of fact set forth above in this section arebased on the testimony given by Cameron.Henry Turner, who was a dispatcher at the Respondent'sWatts hall at the time, recalled that Cameron had askedhim for a work order and that Turner had refused to givehim one. Turner said that he told Cameron that thesuperintendent on the job had not called in requestingCameron and that Renteria did not want Cameron on thejob. Turner stated that he also told Cameron that he shouldnot have gotten up and made the accusations because therewas nothing he could do for him.Turner explained at the hearing that he had based thatstatement on what he had been told previously by ThomasBibbs, who was a business representative of the Respon-dent, at a restaurant known as The Cork. It was Turner'sopinion that Cameron was a "spotted" man in the sensethat Cameron was easily identifiable and, therefore, easilyspotted by others who would relay the information back toRenteria.Turner also recalled having a conversation with ElnoirSample, who had told Turner that he had a job forCameron. Turner said that he told Sample that he couldnot give a clearance to Cameron. Sample inquired why.After examining an earlier unsigned statement, Turnertestified on direct examination:Q. Now, with respect to the conversation with Mr.Sample, is there anything else you recall that wassaid in that conversation?A. Yes. I stated to him that, as I said before, that Alexwas something like a wanted man, that otherwisewhen he got up to speak I think he put himself onthe spot with, I would say, the Union officials,and I could not give him a work order on thataccount because otherwise he is well known.So, now, answering that, that is about as close as I cancome to that. I just couldn't give him a workorder.Q. Was there any mention of Manuel Renteria in thisconversation?A. I think there was.Q. Please tell us what was said about Manuel Rente-ria.A. As clear as I remember, I think I told Sample atthat particular time, that if I would give Alex awork order, that this would get back to Manuel,which I didn't state in there because, as I tried totell you before, on that deposition, the reason Ididn't sign it was because she told me she wouldrearrange the deposition.But I do know that Manuel told us before that not onlyAlex but anyone that you might say was shit-disturbers to make sure that they come off the topof the board, and I knew Alex was not on the topof the board.In the unsigned statement, the version is given: "I toldhim I could not for two reasons: The contractor had notcalled and requested Alex, and also Manuel Renteriadidn't want him anyway." The latter part of that sentenceis somewhat ambiguous, but not necessarily inconsistentwith Turner's more complete testimony at the hearing.Accordingly, I have based the findings of fact in theforegoing paragraphs on the testimony given by Turner atthe hearing.On December 6, 1973, Cameron had a brief conversationwith Ray Randolph at the Memorial Park jobsite. Ran-dolph asked Cameron if he had a work referral, andCameron told him "no." Randolph told Cameron to goahead and work.Cameron said that Randolph visited the Memorial Parkjobsite six times during the time that Cameron workedthere between December 6, 1973, and January 3, 1974.The findings of fact in the preceding paragraph are basedon Cameron's testimony. Randolph contradicted Camer-on's testimony regarding the foregoing conversation. Hestated that he had visited the Memorial Park jobsite onceor twice during the time period between December 6, 1973,and January 3, 1974, but Randolph said that he had notseen Cameron. For the reasons previously stated, I havecredited Cameron's testimony and base the findings of facton his version.Donald M. Brown has been vice president of MemorialPark since the inception of the Company in 1963. Brownrecalled that the Company had a collective-bargainingagreement with the Respondent which was in effect in 1973and 1974. He remembered that the contract bore hisbrother's signature. He testified that his brother, William E.Brown, was secretary-treasurer of Memorial Park and thathe was authorized to sign the agreement with the Union.(See C.P. Exh. 19 entitled "Laborers' Short-Form Agree-ment, Eleven Southern Counties of California, 1970-1974.")Article II of the collective-bargaining agreement isentitled "Registration for Work and Referral Procedure."In that section of the agreement, the procedure for theregistration of applicants is specified and for the referral ofapplicants to the contractors. Subparagraph D, 5, of thatarticle specifically provides that the contractor shall first341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcall the Union for applicants for work. In pertinent part, itstates:5. Contractor Required to Call Local Unionfor Men.The Contractor shall first call the employment facilityserving the geographic area in which the project islocated on which employees are needed and thatemployment facility shall immediately dispatch to theContractor the number of qualified and competentapplicants of the classifications needed and requestedby the Contractor. The employment facility shalldispatch workmen strictly in accordance with theprovisions of this Agreement.Subparagraph 7 of that article provides for "by name"requests of persons who meet certain specified criteria. Inpertinent part, it states:Group A -Priority. Applicants whom a Contractorrequest by name who have been laid off or terminated,from employment of the type covered by this Agree-ment and in the area served by the employment facility,within 270 calendar days before a request from thesame Contractor who laid off or terminated them,provided they are available for employment.Brown stated that he told Elnoir Sample, whom hedescribed as being a union steward on the job, that theywere going to need another laborer. Sample said, "I will getyou somebody." Brown asked, "Can you square it up withthe hall?" Sample told Brown, "Yes."The next day Cameron appeared on the jobsite. Brownsaid that he did not ask Cameron for a referral slip, butthat he had asked Steward Sample if he could fix it down atthe hall. Brown said that many times a person would comeout to the job, and he would be told to get a clearancebecause Brown understood that to be the rules. He alsostated that in December 1973 and January 1974, when theCompany wanted laborers, they telephoned the Respon-dent. He said that the Company did not save the dispatchslips for employees.The compensation record of Memorial Park for Camer-on's employment was identified by Brown. The documentshows that Cameron was employed by Memorial Parkduring the periods ending on December 12, 1973; Decem-ber 21, 1973; December 26, 1973; and January 2, 1974.(C.P. Exh. 16.)Brown identified copies of the "Employers MonthlyReport to Trustees" for December 1973 and January 1974,The reports concern remittances by Memorial Park to thefollowing funds: Laborers Health and Welfare Trust forSouthern California; Construction Laborers Pension Trustfor Southern California; Construction Laborers VacationTrust for Southern California; and the ConstructionLaborers Training and Re-Training Trust Fund of South-ern California. The address for the funds shown on thedocuments is 1644 Wilshire Boulevard, Los Angeles,California.The report for December 1973 reveals, inter alia, 96hours worked by Cameron. (C.P. Exh. 14.) The report forJanuary 1974 reveals, inter alia, 32 hours worked byCameron and 119-1/2 hours for Navarro. (See C.P. Exh.15.) Such reports are submitted on the 20th of the monthfor work performed during the previous month. Thus, theDecember 1973 report was submitted by January 20, 1974,and the January 1974 report was submitted by February20, 1974.The parties stipulated that the various trust fundsindicated on Charging Parties' Exhibits 14 and 15 receivedfrom Memorial Park the dollar amounts set forth in thoseexhibits.Brown said that he was satisfied with Cameron's work.The foregoing findings of fact are based on the testimonygiven by Brown; upon documentary evidence; and upon astipulation by the parties.G. Comments Made During and After StaffMeetings of the RespondentHenry Turner candidly acknowledged at the hearing thathe did not pay attention to all that was said during the staffmeetings of the Respondent, and, instead, he paid attentiononly to what he wanted to hear. Nevertheless, he said hewas listening more carefully when Cameron's name wasmentioned at the meeting because he had heard Cameron'sname mentioned previously. Turner indicated that inOctober or November 1973 he attended a staff meeting atthe Hyatt House on Wilshire Boulevard. He recalled thatRenteria "spoke that night on the people that was picketingin front of the place and those was the people that theywere referring to as the shit-disturbers, and different partsof the people was Alex Cameron, Jim Laney, and I think,Roosevelt Glover, but I am not sure if his name wascalled."Turner also recalled at the hearing that Renteria saidthat Cameron was one of the disturbers. Turner quotedRenteria as saying: "If this man is caught on the job, anyjob, he will have your job and you will have his. That goesfor the dispatcher that sends him out and the agent on thejob that he is caught on."The foregoing account is similar to the one that he hadgiven on December 30, 1974, in his affidavit to an attorneyfrom Region 31 of the Board. (See G.C. Exh. 12.) In thataffidavit Turner said, in pertinent part:About two or three weeks before Alex Cameron wastaken off the job on Manchester, I was at a staffmeeting with other officials at the Hyatt House onNormandie and Wilshire. Renteria was talking about"shit disturbers." He said that Alex Cameron was oneof the "shit disturbers." He said that he had heardCameron was out working somewhere and he an-nounced that if he found him working in an area wewould be in his job and Cameron would have our job.Although Turner said that he had told everything that hecould remember on the subject at the time of his giving ofthe affidavit, Turner also said that Renteria stated that the"shit disturbers" should be knocked off the job only if theydid not have proper clearances or had not gotten their jobsoff the board. Turner acknowledged that the latter state-ment was not set forth in his affidavit. He explained that hehad forgotten about it at the time.342 LABORERS' INTERNATIONAL UNION, LOCAL 300Turner also recalled hearing Renteria use the "shitdisturbers" phrase on other occasions. He recalled thatRenteria referred to persons who were picketing the unionhall in 1971 with that description, and that he had used it atother times.Turner also recalled having heard Renteria say atmeetings that people were looking to catch the unionagents and that they would end up having their jobs.The foregoing findings of fact in this section are based onthe credited testimony given by Turner. As with so manyother events in this proceeding, there were other versionsgiven by other witnesses of what was said at the Respon-dent's staff meetings.Thomas Bibbs recalled that the term "shit disturbers"had been mentioned in several of the staff meetings held in1972, 1973, and 1974. He was questioned extensively at thehearing in the spring of 1977 with respect to a staff meetingwhich was held at the Regency Hyatt House on WilshireBoulevard about 4 or 5 months after the 1972 unionelection.Understandably, Bibbs had difficulty in recalling anevent from 4-1/2 years prior to the hearing, and I ampersuaded that the more reliable and accurate account ofthat event is the one which Bibbs gave in an affidavit takenon January 2, 1975, by an attorney from Region 31 of theBoard. In pertinent part, Bibbs stated in his affidavitregarding Renteria's comments:After the 1972 election, he said at a staff meeting thatwe knew who was against him and he did not wantthem working. He said if they were working they wouldhave our jobs. He said if their name comes up at the topof the list and a good job comes up, not to give it tothem, to give them a five-day job and get them on thebottom of the list again. He has said this after everyelection.Thomas Bibbs was also questioned extensively at thehearing with regard to what was said by Renteria at a staffmeeting towards the end of 1973 at the Regency HyattHouse. As indicated above, I find that Bibbs' earlieraffidavit, which he gave before an attorney from Region 31of the Board on January 2, 1975, is the more reliable andaccurate recitation of his recall of these past events, ratherthan Bibbs' attempts to reconstruct the events several yearslater at the hearing.In pertinent part, Bibbs' affidavit states:At the end of 1973 there was a staff meeting at theRegency Hyatt House at Normandie and Wilshire.Renteria brought up the subject of "shit-disturbers."He asked if anyone knew where Roosevelt Glover wasworking, that he heard he was working. I said he wasworking in my area. He said, "Why haven't youknocked him off." I said that I wasn't going to knockhim off. He said, "Why not?" I said that he had a workreferral slip. He said, "You aren't going to knock himoff?" I said no. He also asked where Alex Cameron wasworking.In addition to the foregoing, Bibbs related at the hearingother remarks which he said were made by Renteria at staffmeetings. While he covered the subject matter severaltimes, I think the following excerpts from his testimonygive his best recollection:THE WITNESS: Well, I'll tell it the same way that Isaid before. Whenever we were in a meeting, he alwayssaid that be sure the guys have clearance, work referral;we call them clearance, to the job. And he said that alsoif he caught any shit-disturbers out there without aclearance, that they would be fired and the shit-disturb-ers would have their job.Q. (By Mr. Potts) Okay. When you say "theywould be fired," you mean the business representative?A. (Witness nodding head affirmatively.) Who-ever's area that they were in, that if they let them stayout there and they was, uh -wasn't cleared, that theywould be fired and that the shit-disturber would havetheir job.Q. All right.Now, in that regard, do you recall Mr. Renteriasaying that as to anyone who was sent out on the job,who got on the job and didn't have a proper referral,and the business representative knew about it anddidn't do anything about it?A. Do I recall what, now? How you put that?Q. Did Mr. Renteria say anybody who got out to ajob without having a proper referral and the businessrepresentative in the area knew about it, that the shit-disturber would have the business representative's joband the business representative would have the shit-disturber's job?THE WITNESS: Whenever we had a meeting, primarilywhat the meeting was for was for different problem thatcome up concerning agents and things like that; and atthis particular time that we're speaking of how he saidif anybody was caught on a job, he said -he said thatthe shit-disturbers was watching us, and if anybody'scaught on a job without clearance, that they would befired and that -No, let me see.If any -He say if anybody that -To watcheverybody with a clearance, and if any shit-disturber'scaught on a job working without a clearance, that hewould be fired then, and the shit-disturbers would havethe B.A.'s job and -and that was it, to the best of mymemory.Q. (By Mr. Potts) And when you say "they wouldbe fired," you mean the business representative -A. Yes, that -Q. -in the area would be fired?A. The one that the business was -If it was in myarea, in other words, they caught someone out therewithout a clearance, that he would be fired and the shit-disturber would have my job; and that went for all theagents.Q. And that went for all people on jobs, too, didn'tit?A. Yeah, I guess. I guess so. He said anybodycaught.343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe foregoing findings of fact are based primarily onwhat Bibbs stated in his earlier affidavit which he gave toan attorney from Region 31 of the Board at a timesomewhat closer to the events than his testimony at thehearing. As I have indicated, I am persuaded that hisaffidavit contains the more reliable and accurate version ofhis own recollection of these events.Manuel Renteria has been business manager of theRespondent since 1969 when he was elected to thatposition. Terms of office last 3 years. The June 1972election was subsequently set aside by order of the UnitedStates District Court on the basis of a suit brought by theDepartment of Labor. The rerun election was conducted inSeptember 1974.When he was questioned as to whether he had everreferred to his political opponents within the Union as"shit-disturbers," Renteria testified, "I don't recall but Imay have. That word was being used by a lot of ourmembers." When he was asked again whether he personal-ly had used that term, Renteria replied, "I might have. Idon't remember." He gave a similar response when he wassubsequently questioned as to whether during the 1974election campaign he had referred to any of his oppositionslates as "shit-disturbers." His answer was, "I may have butI don't recall."Renteria was also questioned at the hearing as to whetherhe had used the term "shit-disturbers" in reference toCameron. The following took place:Q. In December, 1973 at about that time did youconsider Alex Cameron a shit-disturber?A. Well, if you want to use that word, yes.Q. And you referred to him as a shit-disturber atstaff meetings in late '73; didn't you?A. I don't recall that.Q. You don't recall doing that?A. That's correct.Q. Did you refer to Roosevelt Glover as a shit-disturber at a meeting of the staff in late 1973?A. I don't recall.Q. Have you ever referred to Alex Cameron as ashit-disturber?A. I think I explained -I have told you that onoccasions that word shit-disturber did come in.Q. In reference to Alex Cameron?A. Just in reference to opposition, let's put it thatway.Q. That's not my question, Mr. Renteria. Myquestion is: Have you ever used the word shit disturberreferring to Mr. Cameron?A. Not directly at Cameron, no.Q. Have you used it to refer to a group of people ofwhich you knew Cameron was a member?A. I don't remember if he was a member or not.Q. You haven't used shit disturber directly as toCameron. How have you used it as to Cameron?A. As a matter of speaking at times.Q. So you have referred to a group of people asshit-disturbers by which you meant to include Cameronamong others; is that right?A. If he was involved, yes.Q. Is that the way you meant the term?A. Yes.Renteria specifically denied that he had ever ordered anybusiness agent to knock Cameron off of a Memorial Parkjob or to check on Cameron's clearance for a job.When he was questioned regarding a staff meeting at theHyatt Regency, Renteria did not recall using the term"shit-disturbers" at the meeting. He denied mentioningCameron's name or asking where Roosevelt Glover wasworking. He said that he did not mention any names inparticular, and he said that he did not mention anyopponents by name.Renteria also denied that at a staff meeting in late 1973he told business agents of the Respondent that if there wereany dissidents or political opponents of his administrationfound working in a territory, the business agent in whoseterritory the dissident was found would lose his job. Hefurther denied making a similar statement at a staffmeeting in November 1972 or saying at that time that heknew who his political opponents were and he did not wantthem working.Renteria also denied telling the dispatchers to avoidgiving a good job to his political opponents whose namescame to the top of the list by giving the opponents a 5-dayjob instead of the good job.Crawford Mobley said that he could not really differenti-ate as to what was said in the staff meetings which wereheld in October, November, and December, 1973; how-ever, he said that he could recall certain things which werediscussed at each meeting.He believed that the staff meetings in October, Novem-ber, and December, 1973 were all held at the Hyatt House.According to Mobley, Renteria did not use the term "shitdisturbers" in his presence, nor did Renteria mentionanyone specifically by name. He specifically denied hear-ing Renteria mention Cameron's name and RooseveltGlover's name. Mobley stated that he never heard Renteriause the term "shit disturbers" referring to his politicalopposition.Mobley denied that he asked where Cameron wasworking and he denied asking where Roosevelt Glover wasworking. According to his recollection, there was nomention of either person's name.Mobley said that he did not know where Cameron wasworking in December 1973 and January 1974, and that,during that period of time, he did not have any conversa-tion with field representatives or dispatchers regardingCameron. In addition, during that time period Mobley saidthat he did not give any instructions to others to findCameron and knock Cameron off the job.Mobley stated that Randolph did not tell him inDecember 1973 or January 1974 that Randolph did notknow what Cameron looked like, and, also, Mobley saidthat Randolph did not tell him that Randolph had justremoved Cameron from a job. Mobley said that he firstknew of this in October 1974 when Virginia Martinez soinformed him during their conversation.Mobley did not remain after the meetings were officiallyover. He testified: "I always leave early. Each meeting I getout as quickly as I can; I don't stay in there too much."Mobley did recall hearing Renteria saying that peoplewere watching the boards and taking pictures of the344 LABORERS' INTERNATIONAL UNION, LOCAL 300boards. He also recalled that Renteria did discuss thecharges and lawsuits at the meetings.Ray Randolph stated that he never heard Renteria oranyone else use the term "shit-disturbers" in reference topolitical opponents. In fact, he said that he had not heardRenteria use that term in any way.During the staff meetings in October, November, andDecember, 1973, Randolph said that there was no mentionby name of who was taking pictures of the board, nor werethose persons identified by group. He stated that there wasno mention of Cameron, Magallanes, or Glover at thosemeetings and, in fact, no names were mentioned. Hespecifically testified that he did not hear Renteria mentionthe names of Cameron or Glover.Randolph said that he remained for the dice games afterthe meetings were concluded, but he said that Renteria didnot stay for those dice games.According to Charles Lyles, staff meetings of the Re-spondent were held once a month at one of three differentlocations. He named as locations for such meetings thefollowing hotels: The Ambassador, The Sheraton-Univer-sal, and the Wilshire Hyatt House. He recalled that thestaff meeting in December 1973 was held at one of thoselocations. He estimated that about 30 persons attended;that the meeting began around 7 p.m. and lasted for acouple of hours. He identified as the principal speakers:Renteria, Enriquez, and Mobley.When he was questioned as to whether he could separatethe remarks made at the December 1973 meeting from theMarch 1974 meeting, Lyles replied:Not really. Everything that was said was just aboutthe same thing at every meeting. I have attendedmeetings since 1969 once a month.Nevertheless, Lyles said that he never heard Renteriamention the names of Alex Cameron or Roosevelt Glover,nor did he ever hear Renteria use the phrase "shitdisturbers." When he was questioned as to how he could beso certain that names were not mentioned, Lyles gave thisexplanation:Well, it wasn't customary for anybody to haveanybody's names to be mentioned in the meetings. Staffmeetings were more or less to get the agents togetherand the dispatchers and tell them of any developmentsthat were coming up, any jobs that were breaking -along this line -and it wasn't a personal thing. Nopersons were ever mentioned personally.Lyles stated that Renteria never mentioned any activitiesby dissidents in the Union or people who were politicallyopposed to him, and he said that he knew that there wasnothing said in the meetings held in October, November,and December, 1973 about "shit disturbers." He also saidthat after the December 1973 meeting, there was a dicegame, but that no one mentioned the name of AlexCameron during the game.As I have indicated above, I have based the findings offact in this section on the testimony of Turner and theaffidavit of Bibbs, which he identified at the hearing, ratherthan the versions related by Renteria, Mobley, Randolph,and Lyles, which contradict the versions given by Turnerand Bibbs.H. The Conversation Between Turner and BibbsConcerning CameronTurner had a conversation with Bibbs sometime afterCameron had gone to work on the Memorial Park jobsitein December 1973.According to Turner, Bibbs told him that whereverCameron was found on the job, that the agent would befired. Turner replied that he knew where Cameron wasworking. Bibbs asked if Turner had dispatched him, andTurner said no, but that Cameron was at the cemetery.Turner asked whether Bibbs thought that Turner shouldtell the agent. He said Bibbs replied, "Yes, you should tellhim because if you don't he is going to fire you."The findings of fact in this section are based on thecredited testimony given by Turner. Bibbs also related asimilar conversation with Turner at the end of the year1973 in which Turner advised Bibbs that he knew thatCameron was working in Randolph's area, and Bibbs toldhim that he should tell Randolph "or he may lose his job."Bibbs was questioned closely with regard to that conversa-tion, and he repeated his version of that conversationseveral times at the hearing, but with minor variations inhis later testimony. I have credited Turner's account asbeing the more reliable and accurate.I. The Conversation Between Turner and RandolphConcerning CameronIn December 1973 or January 1974, Turner had aconversation with Randolph with regard to Cameron.Turner testified:Q. Please tell us what was said in that conversation.A. I told Ray Randolph I knew where Alex wasworking. He said, "Where?" I said, "In your area." Hesaid, "Where?" I said, "At the cemetary [sic ]." He said,"I haven't saw him. I have been out there." I said,"Well, you know, maybe he was hiding." He said, "Idon't know him." I said, "Do you want me to show himto you?" He said, "Yes."So, that was the end of that conversation. He said Iwill be by and take you out to lunch.Q. He said, what?A. "I will be by and we will go to lunch."J. The Events on January 3, 1974About 9:30 a.m. on January 3, 1974, Randolph came tothe Memorial Park jobsite at the Inglewood Cemeterywhere he had his first conversation with Cameron that day.Randolph asked Cameron what his name was andCameron told him. Randolph said that he was going tohave to knock Cameron off the job. Randolph stated thathe had gotten some telephone calls from Mobley andRenteria to get Cameron off the job wherever he wasworking. Randolph further stated that he had told themthat he did not know Cameron, and that he was going backto :he Watts hall and get Hank Turner to come out andidentify Cameron.345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCameron told Randolph during their conversation thatmorning that the owner had to agree to fire him.At noontime on January 3, 1974, Randolph returned tothe Memorial Park jobsite. The second time Henry Turner,who was the dispatcher at the Respondent's Watts hall,accompanied Randolph.Randolph told the superintendent, who was James T.Carroll, that he had come back to knock Cameron off thejob.After having his recollection refreshed by reference to hisaffidavit which he had given on January 15, 1974, Cameronrecalled that Turner told him that Turner had received acall from Renteria, who had told Turner to find Cameronwhere he was working and get rid of Cameron. (See G.C.Exh. 6, p. 5, for the affidavit which refreshed Cameron'srecollection.)Cameron testified that Randolph never mentioned pull-ing Cameron off of the job because Cameron did not havea referral slip.Superintendent Carroll told Cameron that he did notwant to get into trouble with the Union, and Carroll sentCameron over to see Don Brown, vice president ofMemorial Park, at the Hillside Cemetery, where there wasto be a concrete pour.Cameron informed Brown that he had been knocked offof the job. In his presence Brown made a telephone call tothe main hall of the Respondent. After the telephone callBrown told Cameron that he had to let Cameron gobecause he did not want any trouble with the Union, andthat Brown had had trouble with two union business agentsin the past.The findings of fact set forth above in this section arebased on the testimony of Cameron, who has been creditedthroughout this proceeding for the reasons previouslystated. There are several other versions of what took placeon January 3, 1974, but Cameron's version is the one onwhich the findings of fact have been based. Nevertheless, Ihave considered the other versions. Turner, for example,attempted to relate the events of that day, but it becameapparent at the hearing that he did not have a presentrecollection of the events of that day at the hearing. Turnertestified:Q. Now, I am going to ask you a question.Apart from these three affidavits, do you have anypresent memory of the events of that day, just on yourown, without thinking about the affidavits?A. Of anything that happened that day?Q. Yes.A. No, I don't.Q. And your testimony -do I understand correct-ly then that your testimony here today is based on yourhaving read over and reviewed these statements, thesethree statements, in preparation of your testimony; isthat correct?A. That is correct.One of those affidavits was not given until about 6months after the event, and it is a sparse and terselyworded account in one sentence: "So Ray and I went outto the job and told the contractor to get rid of AlexCameron since he didn't have a work order." The otheraffidavit where he told about the events of January 3, 1974,was not given until a full year after the events hadoccurred. (See pp. I and 2 of G.C. Exh. 13.) In pertinentpart, Turner stated in that affidavit:I went to Randolph and told him I knew whereCameron was working. He said he did not knowCameron by face so I went with him to the jobsite onManchester Blvd. We went in his car. We got there atlunchtime. We pulled up and Cameron came up andsaid that he hoped we had not come to take him off thejob. I said that we came to see if he was properlycleared. I then went to the superintendent whileRandolph was talking to Alex Cameron. I told him thatCameron was not hired off the Board. He said Camer-on was one of his best workers and could he have himon the job. I said to write a request to Renteria. Heasked if it would work and I said probably not. Wetalked about the possibilities of Cameron transferringto the job from another job. I then went back toCameron and Randolph talked to the superintendent. Itold Alex that Randolph was under orders and was justdoing what he was told.Vice President Donald M. Brown described the eventswhich occurred on January 3, 1974, as follows:I came on the job I believe it was sometime in theearly -that was the Inglewood job and Jim Carroll,the foreman, told me that the business agent had beenthere and told him that Mr. Cameron was workingthere without a work order and he wanted him to layhim off and to my recollection Mr. Carroll told me thathe told Mr. Randolph -that was the business agent -that he would like to keep him until the end of the day.So when I -before I left the job, Mr. Randolph cameback and explained to me that he was taking Mr.Cameron off the job because he was there without awork order, which was illegal as far as union rules wasconcerned.So I wrote a check for Mr. Cameron. I gave it to Mr.Carroll, Jim Carroll, and he in turn gave it to him atquitting time.Brown also recalled that Randolph said that he was sorryabout that, and he further recalled that he asked Randolphat that time to get Brown another man. Randolph toldBrown that he would do so.Brown said that the Company hired Jose Navarro toreplace Cameron. He said that Navarro "came out with aslip" and that Navarro reported to work at the HillsideCemetery, which is located at 2610 Centinella, Los An-geles, California.Charging Parties' Exhibit 17 is a job referral slip forNavarro to report for work as a laborer on January 3, 1974,for Memorial Park at 6001 Centinella. Respondent's nameand the 2005 West Pico Boulevard address and telephonenumber are printed on the slip. Written in is "Bay Area,"California. The signature purports to be that of Carlos R.Cerna.Brown could not recall seeing any other union officialthat day, and he contradicted Cameron's testimony with346 LABORERS' INTERNATIONAL UNION, LOCAL 300regard to having a telephone conversation with a unionofficial that day. As indicated earlier, I have acceptedCameron's version.Superintendent James T. Carroll gave this account of theevents which occurred on the last day that Cameronworked on the Inglewoodjobsite:Well, I believe it was about 11:00. 1 am not sureabout the time but Mr. Randolph and the dispatcher,which I don't know his name, come on the job and theytook Cameron over and they were talking to him andMr. Randolph come back and told me, he says, "Weare going to have to take Cameron off the job."I asked him not to take him right then, to wait until3:30 because I needed him the rest of the day.He says, "Okay, he will leave at 3:30 but he won't beback tomorrow."So I went ahead and worked Cameron the rest of theday.Q. Did Mr. Randolph tell you the reason?A. There was a misunderstanding about the dis-patching of Cameron to the job. He come out thereundispatched or something and the dispatcher hadcaught it up and he said he'd have to take him off andhe has to go down and stand in line like everybody else-take his turn.Q. When that was told to you, did you check thedispatch slips at that time?A. I only had three men there and they -one guyhad been with me seven years. I knew he was all rightand I hired the other two out of the hall and they hadwork orders when they come to the job because I calledthem from the hall.Carroll recalled that the dispatcher was standing overtoward the office during the conversation between Carrolland Randolph. He said that the dispatcher did not comeover to where the two of them were. Carroll said thatRandolph did not ask him whether the other workmen haddispatch slips or clearance slips. Other than this occasion,Carroll could remember only one other time when a unionbusiness agent came to the job and asked who hadreferrals. However, Carroll said that he only had threelaborers working for him and he indicated knowledge thatthey had work orders. The other instance where a unionbusiness agent came to the jobsite was in June 1973,according to Carroll, when Carroll called Randolph re-garding two workers brought on the jobsite by a subcon-tractor doing the block work. He remembered that Ran-dolph asked the subcontractor if he had clearance for thetwo workers, and he remembered that Randolph asked theworkers for their membership cards.Carroll said that Cameron worked the rest of that day.Carroll testified: "I told him if he was out there withoutbeing dispatched, that he'd have to get a work order or Icouldn't keep him any longer." Although Carroll did notinform Cameron at that time, Carroll said that he antici-pated that he would have laid off Cameron from workabout a week later. According to Carroll, he had discussedthe possibility of Cameron's layoff about a week beforeCameron's last working day for Memorial Park. Carrollacknowledged at the hearing that Navarro subsequentlyworked for Memorial Park both at the Hillside Cemeteryand the Inglewoodjobsites.Ray Randolph gave a different version of the events onJanuary 3, 1974. According to Randolph, he had visitedanother jobsite that morning where three employees, whowere working for Bristol Concrete, were found to beworking without referral slips. Randolph said that hetalked with the superintendent there and told him to sendthe men in and have them cleared. He said that theemployees in question had worked for Bristol Concrete atanother location.Antonio E. Olea contradicted Randolph's testimony asto the timing of the Bristol Concrete incident. Olea, whowas working for Bristol Concrete on the apartment projectat the time, said that the incident took place on December17, 1973, rather than on January 3, 1974. Olea rememberedthat he had not worked on any Bristol Concrete job sinceDecember 17, 1973. In choosing between these twoconflicting versions, it seems to me that Olea recalled theevent very clearly, perhaps because it affected him person-ally insofar as his employment was concerned. I haveaccepted Olea's version as accurate.Randolph said that about 10 or 10:30 a.m. he received aradio call from the radio room at the Respondent's mainhall. He said that he was advised that there were "Code1 I's" on the Memorial Park job. According to Randolph, a"Code 11" meant a person working on a job without aclearance. He stated that he proceeded to the Watts hall ofthe Respondent where he picked up Henry Turner, whoRandolph described as being a personal friend of his since1960. He said that they had gone to lunch on otheroccasions and that they had attended football gamestogether.As he and Turner were leaving the Watts hall, Randolphsaid that he got the idea of taking a retired member of theUnion, George Huntley, to lunch with them. However, hesaid that before they did so, he advised Turner that he hada complaint to take care of at the Memorial Park jobsite.According to Randolph, they arrived at that jobsite about11 or 11:30 a.m. and, as he got out of the car, a man toldRandolph, "You're not going to take me off this job; you'renot going to take me off this job." Randolph described theman's appearance as a "temperament of rage."Randolph said that he did not speak to the man, who helater learned was Cameron, because of an earlier episode atanother job when another person had caused Randolph tospend 14 days in the hospital with a broken nose andbroken jaw. Therefore, Randolph said he spoke to thesuperintendent.In Randolph's version, Randolph said that he toldSuperintendent Carroll that he had "Code I I's" on the job,and that it was Carroll who asked Cameron if he had aclearance, to which Cameron replied that he did not.Randolph said that Carroll asked Cameron if he could getone, and Cameron said, "yes." Randolph said that Carrollexplained to him that he had a concrete pour that day andasked if he could keep Cameron on the job for the rest ofthe day, which Randolph agreed to permit.Randolph denied any mention of Renteria or Mobley atthe jobsite and denied receiving any call or communicationfrom either Renteria or Mobley regarding Cameron.347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRandolph said that Don Brown drove up that day andinquired what had happened, and that Randolph told himthat Brown had a man on the job who had not beenproperly cleared, but that if Brown wanted him, he couldget him cleared, and he could come back to the job.Randolph said that Brown told him that he would get himcleared. Randolph prepared a report on the events at theMemorial Park jobsite. (See G.C. Exh. 18 for the contentsof his report. See also his three-page affidavit which wasintroduced as Resp. Exh. 21.)As is readily apparent, there are differences in eachversion of the events which transpired on January 3, 1974.Although I have studied and considered each one of theseversions, I have previously indicated that I found Cameronto be a credible witness, and I believe that his version ofthese events is the accurate one. Accordingly, I have basedthe findings of fact on his version, with the addition that Ialso accept Brown's testimony with regard to the employ-ment of Navarro and the documentary evidence concern-ing the referral slip for Navarro.K. The Conversation After the Union Election inSeptember 1974Alfred Magallanes described a conversation which hesaid took place around 9 a.m. one day in September 1974in a room where ballots in a union election were to becounted at a hotel located on Wilshire Boulevard next toMacArthur Park in Los Angeles. Present were Magallanes,Antonio E. Olea, Manuel Renteria, and Carlos Enriquez.Magallanes gave the following account of their conversa-tion:I can recall most of the conversation. I may omit aword here and there because it has been some time butMr. Olea and I were standing on the -next to one ofthe tables and he was not on the slate but had run forthe office of president but not on that particular slatethat we were talking about. We were standing there andMr. Renteria and Mr. Enriquez they came towards usand we said "Hello" to them and they said "Hello."And I believe Mr. Renteria said, "I am glad this isover."And I said, "Well, so am I."At that time he said, "Well, maybe now we can stopfighting and go back to work."And we both agreed.Mr. Olea and I said, "Let's do that, yeah."Mr. Renteria said to us, "Do you know what youhave to do to go back to work?"I said, yes, I had to be on that out-of-work list andwhen I reach the top I will go to work.And Mr. Renteria said at that time, "You will nevergo to work that way."And I said, "Well, what do you suggest?"He said, "Stop fighting me and you can go to work,"or words to that effect. That's what he said.I said, "1 can't do that."Then we had a few more words and went away.That's the exact conversation.The findings of fact in this section are based uponthe credited testimony of Magallanes.L. Cameron Seeks to Return to Work forMemorial ParkGary L. Colbert worked as a carpenter on MemorialPark's Inglewood jobsite in December 1973. He workedduring that time in the same general area as Cameron hadworked, and Colbert worked the same hours at that time asCameron had worked.Colbert became job foreman at Memorial Park's HillsideCemetery jobsite where he worked until around March1974. After working for Memorial Park on still anotherjobsite in Yuma, Arizona, Colbert returned to the HillsideCemetery jobsite once again as foreman by October 1974.One day in mid-October 1974 just outside Colbert'soffice door at the Hillside jobsite, Colbert had a conversa-tion with Cameron. Colbert gave the following account oftheir conversation:Alex just asked me for a work order and said if hecould get a work order -he asked me for a job firstand if I had one and I said, yes, and if he could get aclearance.And he said, "Give me a request and I will get aclearance."I asked him if handwritten would be all right becauseI didn't have a form. I don't know if the laborers hadone and he said a handwritten one would be fine oncompany stationery. I told him to come back and I'dget some from the boss when he came in. I suddenlydiscovered that I did have one after he left and I wrotethe request and he picked it up.The request was handwritten on Memorial Park's letter-head stationery. (G.C. Exh. 3.) Colbert testified "I wrotewhat I thought was necessary on there to get the man aclearance from the union." In pertinent part, the requeststated:Sirs:We wish to hire Mr. Alex Cameron SS# 241-22-5068 as we are starting a new job and Alex, havingworked for us before, knows some of our procedure andwe were very satisfied with his quality of work andoutput.We would appreciate a work order for Alex to ouremployment.Thank you for your consideration.GARY L. COLBERTGENERAL FOREMANAs noted by Colbert in his testimony given above,Colbert did not locate the Company's stationery until afterCameron had already left the jobsite. Thus, both Colbertand Cameron stated that the work request was not pickedup by Cameron until later in the day. Colbert estimatedthat Cameron did not return to pick up the request untilsometime between 2 and 3:30 that afternoon.The foregoing findings of fact in this section are based onthe testimony given by Colbert and upon documentaryevidence.348 LABORERS' INTERNATIONAL UNION, LOCAL 300M. Cameron Talks With Virginia MartinezOn October 11, 1974, Cameron went to the main office ofthe Respondent and spoke with Virginia Martinez, asupervisor for the Respondent.Cameron told Martinez that he had gotten a job withMemorial Park, and he asked if he could get a work referralslip. Martinez checked some records and then askedCameron if he had a copy of the work order when he wasoriginally dispatched. Cameron replied "no." Martinez toldhim that she could not give him a work referral. Cameronthen asked if she could do so if he got a letter from theEmployer. Martinez did not answer.The findings of fact set forth above are based on thetestimony given by Cameron. Martinez gave a differentversion of their conversation which she said took place inthe afternoon on his second visit to the office that day. Ms.Martinez believed that an employee named Belle CelayaOropeza informed her that Cameron had been in earlierthat day, but that Cameron had now returned with a letterrequest from a company. Martinez said that Cameronadmitted to her that he had never been dispatched to thatcompany and, according to her, it was only after she hadspoken by telephone with Attorney Lionel Richman thatshe informed Cameron that the request could not behonored because Cameron had not been dispatched to thatcompany previously.For the reasons previously stated, I have creditedCameron's account of these events and, thus, I have basedthe findings of fact on his version.N. The Duties of Virginia MartinezVirginia Martinez began working for the Respondent in1957. She left the employment of the Respondent in 1960,but then she returned to work for the Respondent inSeptember 1965. Martinez has worked as an insuranceclerk, assistant bookkeeper, cashier, and as a supervisor forthe Respondent since 1969.In October 1974 her duties included supervising theinsurance department, the field office, the pension depart-ment, the radio room, and acting as the personal secretaryto Business Manager Renteria. Part of her duties were togrant or deny "by name" requests for work at a particularjobsite. She acknowledged at the hearing that BusinessManager Renteria had the authority to terminate her.Prior to the time that Cameron came to the Respondent'smain hall on October 11, 1974, Martinez was aware ofCameron's name in connection with the investigation ofthe unfair labor practice charge in Case 31-CB-1496 byRegion 31 of the Board. At the request of AttorneyRichman, Martinez had previously checked the Respon-dent's records and verified that Cameron had not beendispatched. In addition, her duties for the Respondentincluded the opening of the mail at the office.Although Cameron was not one of the Charging Partiesin Case 31-CB-1496, the Regional Director's conclusionsregarding the removal of Cameron from the MemorialPark jobsite in Inglewood in January 1974 are summarizedin the Regional Director's dismissal letter dated June 14,1974. (For details, see Resp. Exh. 8, attachment B, item II1,beginning on p. 4.)At the hearing, Martinez acknowledged that she knew inOctober 1974 of the dismissal of that unfair labor practicecharge and that the dismissal was on appeal. However, shesaid that she did not mention the fact of the pending appealin her conversations with Attorney Richman or PresidentMobley that day.The unfair labor practice charge in Case 31-CB-1725,which was filed by Cameron, was not filed until November20, 1974. (See G.C. Exh. I(c).)The findings of fact in this section are based on thetestimony given by Martinez and on documentary evi-dence.O. The Telephone Conversation Between AttorneyRichman and MartinezThe parties stipulated that if Attorney Lionel Richmanwere called as a witness in this proceeding, he would testifyin accordance with an affidavit which he gave on April 10,1977. That affidavit was introduced into evidence asRespondent's Exhibit 22. Attached to the affidavit, andalso a part of the exhibit, was a copy of a two-pagetypewritten letter dated December 2, 1974, from AttorneyRichman to Attorney James T. Winkler of Region 31 of theBoard.In pertinent part, the affidavit states:I am an attorney duly licensed to practice in theState of California. I am a member of Richman andGarrett, a professional corporation, the law firm thatrepresents Laborers Local 300.The firm represented Laborers Local 300 in connec-tion with unfair labor practice charges in Cases Nos.3 1-CB-1496 and 31-CB-1725.In that connection, Virginia Martinez, supervisor atLocal 300 and personal secretary to Manuel Renteria,aided me in the collection of evidence presented by mein defense of the above captioned charges.Alex Cameron is a Laborer who had previously beenan alleged discriminatee in Case No. 31-CB-1496 andwhose allegations of discrimination had been dismissedby letter dated June 14, 1974 signed by the RegionalDirector of Region 31 of the National Labor RelationsBoard. The charges had alleged that Alex Cameron hadbeen removed from the Memorial Builders' jobsite fordiscriminatory reasons, despite the fact that his originalemployment there was illegal and in violation of thedispatch procedures contained in the collective bar-gaining agreement.Some time in mid-October, 1974, 1 received atelephone call from Virginia Martinez who told me thatAlex Cameron was in the Main Hall with a writtenrequest from Memorial Builders. At some point in theconversation she mentioned the prior case, and I toldher that I was fully aware of it, and we discussed thefact that he had filed prior charges pertaining to hisremoval from the same employer's job because he hadgotten the job illegally, and he had claimed a discrimi-natory reason.She told me that she had ascertained from AlexCameron that the only work experience that he hadwith Memorial Builders was the period of illegal349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment prior to his initial removal from the job.She said she was calling me to verify the correctness ofher understanding of the written request proceduresthat a referral could not be issued to a person based onprior illegal employment with the employer.I told her that it was my opinion that she wasabsolutely correct; that it was my opinion that since theperiod of employment relied on was illegal employ-ment, in violation of the agreement, it could not begiven force or effect and that it was not advisable tohonor the written request to clear Alex Cameron to theMemorial Builders' job. This is my present recollectionof the conversation.On or about November 21, 1974, I received a copy ofthe charge in 31-CB-1725 and by letter dated Decem-ber 2, 1974, I informed James T. Winkler of Region of31 of my conversation with the Union and my opinionand position. A copy of that letter is attached heretoand made a part hereof.The telephone call from Virginia Martinez on thissubject was not unusual. I had participated in thenegotiations of the 1970-1974 Laborers Short FormAgreement and the 1974-1977 Laborers Short FormAgreement and particularly those parts of these agree-ments relative to Group A priority for applicants foremployment who had previously been employed by thecontractor. I had informed Virginia Martinez of theoperation of those clauses and had told her to checkwith me if she had any questions concerning theoperation of these clauses. She had called me from timeto time with such questions prior to her call to meregarding Alex Cameron.I had, and still do, received such calls not only fromLocal 300, but from almost all of the Locals inSouthern California who are bound by the agreement.In pertinent part, the letter dated December 2, 1974,from Attorney Richman to Attorney Winkler of Region 31of the Board states:This will confirm our telephone conversation ofNovember 21, 1974 regarding the above-captionedmatter.You have heretofore been furnished with a copy ofthe union's basic agreement containing the hiring hallclause and, as the charging party has correctly pointedout, in our new agreement we have extended from 270days to five years the period within which an employeemay be recalled by an employer for whom he hasheretofore worked within the jurisdiction of the union.You will recall that a prior charge was filed by Mr.Cameron against Local 300 alleging that he wasremoved from the job at Memorial Builders by Local300. Your office dismissed the charge and Mr. Camer-on has appealed. The basis for the dismissal was theclear language of the contract which provides themethods by which a job applicant may accept employ-ment. Since Mr. Cameron had never worked forMemorial Builders before, he was not subject to recallunder the 270-day rule which was then in effect and hewas therefore improperly on the job and removed fromthe job.It is that period of improper employment that henow relies upon as the basis for recall by MemorialBuilders.The union presented the problem to me at the timehe presented the written request from Memorial Build-ers and it was my opinion that since the period ofemployment relied on was illegal employment, inviolation of the agreement, it could not be given forceor effect. If this were not so, then the contract would bemeaningless. A job applicant could disregard the hiringhall procedures and rustle a job. He would be removedfrom the job on Monday and then on Tuesday bring ina request by the employer based upon Monday's illegalemployment. If this were countenanced, the basic "firstin, first out" system of dispatching would be destroyed.It was my position that since the original employ-ment was unlawful, it could not be used as a basis for arecall by the employer. The illegal employment is theonly period of employment which the charging partyhas ever had with Memorial Builders.The foregoing findings of fact in this section are based onthe affidavit given by Attorney Richman and upon docu-mentary evidence. I have considered the account of theconversation which was related by Martinez, but I find thatthe affidavit of Attorney Richman is the more accurate,complete, and credible version.However, while I have found that the foregoing was toldto Martinez by Attorney Richman, that does not necessari-ly mean that Martinez repeated that same conversationlater on to Mobley in Cameron's presence. In fact,according to Cameron's testimony, Ms. Martinez did not,as will be seen later herein.P. Cameron Talks With RandolphCameron was on his way to get the job request letterfrom Foreman Colbert of Memorial Park when he had aconversation with Randolph. Cameron spoke with Ran-dolph at the E. W. Hahn Shopping Center construction sitewhich was adjacent to the Hillside Cemetery.Cameron told Randolph that he had a request fromMemorial Park and that they were requesting that Camer-on go to work for them. Randolph replied that, if Camerongot a written request, the Union would have to honor thatparticular request in view of the 5-year clause in thecontract.Randolph told Cameron to be at the union hall about 4p.m. that day, and that he would see that Cameron got awork-referral slip if Cameron had a written request. InCameron's opinion, "the conversation was cordial."Following his conversation with Randolph at the E. W.Hahn jobsite on October 11, 1974, Cameron went to theMemorial Park jobsite where he obtained the job requestfrom Foreman Colbert.The foregoing findings of fact are based on the testimonygiven by Cameron.350 LABORERS' INTERNATIONAL UNION, LOCAL 300Q. Cameron Returns to the Respondent's MainOfficeCameron returned to the Respondent's main hall andoffices the afternoon of October 11, 1974, with the writtenrequest which he had obtained that day from ForemanColbert.At the union hall Cameron informed Mobley of hisconversation with Randolph that day, and Mobley toldCameron to wait for Randolph. About 5 p.m. there was aconversation in the upstairs offices at which Cameron,Mobley, Randolph, and Martinez were present. Camerontestified:Mrs. Martinez, in my presence, informed Mr.Mobley that she had called Lionel Richman about myrequest for the work referral slip and that he hadadvised her that in view of my filing the charges againstthis particular job that it would not be advisable forhim to give me a work referral.Mr. Randolph stated to me that if I dropped thecharges against this particular job that he would seethat I got a work order or a work order to any job Iwanted to go to and I used a little profanity and left theoffice.Cameron said that the matter of his having "rustled" theMemorial Park job initially was never brought up in thatconversation on October 11, 1974, nor was the E. W. Hahnjob mentioned in that conversation.The findings of fact in this section are based on thetestimony of Cameron. I have considered the differentaccounts which were testified to by Mobley and byRandolph, as well as the testimony from Ms. Martinezregarding the portion of the conversation which she saidthat she overheard about the E. W. Hahn job. Alsoconsidered was the testimony of Mobley and Martinezregarding their conversation, which they say took placeoutside of Mobley's office, about her telephone conversa-tion that day with Attorney Richman. Nevertheless, for thereasons previously stated, I have credited Cameron'stestimony and, therefore, I have based the findings of facton his version, rather than on the versions which conflictwith it.R. The March 1975 Conversation Between Cameronand MobleyOn the sidewalk in front of the Respondent's main hallon Pico Boulevard, Cameron and Mobley had a briefconversation in March 1975.Cameron asked Mobley when they were going to let thejobs start "hitting the board." Mobley replied that, as far ashe was concerned, the jobs would never hit the board forCameron.The findings of fact set forth above in this section arebased on the testimony given by Cameron.When Mobley was asked whether he had engaged in aconversation with Cameron on the sidewalk in front of thedowntown hall during the month of March 1975, Mobleyat first said that he did not recall it. When he wasquestioned further concerning his answer, Mobley wasmore positive in stating, "I would say no," after saying thathe had not engaged in a long conversation with Cameron.Mobley then specifically denied that Cameron had askedhim at that point in time when the jobs were going to starthitting the board again, and he specifically denied tellingCameron that, as far as Cameron was concerned, the jobswould never hit the board. Finally, with regard to the latterstatement attributed to him by Cameron, Mobley categori-cally denied ever making the statement and testified, "Inever said that to anyone in my life, nobody."Based on his own recollection of the event, rather thanon subsequent conversations with others, James Laneyrelated what he could recall of the brief conversationbetween Cameron and Mobley which had occurred onemorning in March 1975 on the sidewalk outside of theRespondent's main hall. Laney candidly acknowledgedthat he could not relate the conversation "word for word."Laney was standing with Olea, Ochoa, Magallanes,Cameron, and several others whose names he did notremember. They were standing on the sidewalk directly infront of the door to the union hall and near a coffee truck.The time of the day was between 7:30 and 8 a.m. Whilethey were standing there drinking coffee and talking on thegeneral subject of the problems and complaints they hadregarding the call board, Laney observed Mobley comingfrom his car. Mobley stopped and spoke to Laney and theyshook hands and said "Good morning."Mobley and Cameron then had a brief conversationwhich lasted about 3 to 4 minutes according to Laney.Laney estimated that Cameron and Mobley were standingabout 5 to 6 feet away from where he and the others werestanding. Cameron and Mobley were closer to the buildingand the others were closer to the coffee truck. People werecoming out from the union hall and going to the coffeetruck and then returning to the union hall. Also, peoplewere coming down the sidewalk and going into the hall.However, Laney said that people did not come in betweenhim and where Cameron and Mobley were standing at thatparticular time. Laney explained that the people wentaround them.Laney acknowledged during cross-examination that thetraffic on Pico Boulevard at that time of the day was"pretty heavy"; but he said, "Not to the extent that Icouldn't hear from six feet away."According to Laney, Cameron asked Mobley "when theywere going to turn the jobs loose and let them hit the boardfor the members so that we could go to work." Therefollowed some discussion between the two persons regard-ing the call board, but Laney did not remember at thehearing the contents of that part of the conversation. Thenext thing which Laney recalled from that conversationwas Mobley's statement to Cameron: "You'll never get ajob off this board." After making that statement, Mobleyleft and so did Laney, who went inside for the roll call atthe union hall at 8 o'clock.For the reasons previously stated, I have accepted andcredited Cameron's testimony, and I base the findings offact on his version. Laney's recollection of this event lendssome support to Cameron's testimony, notwithstanding thecircumstances under which the conversation took place,which were brought out on cross-examination and which351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffected Laney's ability to hear and observe what wasgoing on. Laney's account of this event was substantiallymore detailed than Cameron's was, but I attribute that tothe probing cross-examination of Laney concerning thismatter and the surrounding circumstances.S. ConclusionsIn its landmark decision in Miranda Fuel Company, Inc.,140 NLRB 181 (1962), the Board held at 185:Viewing these mentioned obligations of a statutoryrepresentative in the context of the "right" guaranteedemployees by Section 7 of the Act "to bargain collec-tively through representatives of their own choosing,"we are of the opinion that Section 7 thus givesemployees the right to be free from unfair or irrelevantor invidious treatment by their exclusive bargainingagent in matters affecting their employment. This rightof employees is a statutory limitation on statutorybargaining representatives, and we conclude that Sec-tion 8(b)(1)(A) of the Act accordingly prohibits labororganizations, when acting in a statutory representativecapacity, from taking action against any employeeupon considerations or classifications which are irrele-vant, invidious, or unfair.Nevertheless, in the present case it is clear that Camerondid not have a proper referral to work in accordance withthe terms of the exclusive hiring hall or referral systemprovided for in the collective-bargaining agreement towhich the Respondent and Memorial Park were parties.Cameron did not have a proper referral when he beganwork for Memorial Park in December 1973, nor did helater obtain such a referral prior to January 3, 1974, whenthe Respondent caused Memorial Park to discharge him.Furthermore, when Cameron subsequently sought refer-ral to work with a "by name" request from Memorial Parkon October 11, 1974, the Respondent was fully aware, ofcourse, that Cameron initially did not have a properreferral when he worked for Memorial Park in December1973 and early January 1974.Thus, the foregoing raises questions as to whether theRespondent was nondiscriminatorily enforcing the termsof its exclusive hiring hall or referral system, and policingthe provisions of its collective-bargaining agreement withMemorial Park when the Respondent caused MemorialPark to terminate Cameron on January 3, 1974, and whenthe Respondent refused to refer Cameron to work back toMemorial Park on October 11, 1974.As stated by Administrative Law Judge Melvin J. Welles,whose findings were adopted by the Board in LaborersUnion No. 1140 (Peter Kiewit Sons Co.), 204 NLRB 151,152, 153 (1973):The Board has consistently held that a unionpossessed of a lawful exclusive hiring hall agreementdoes not violate Section 8(b)(2) by causing the dis-charge of an employee who is on the job without havingcomplied with the contractual hiring hall procedures.As the Board stated in Local 542, International Union ofOperating Engineers, AFL-CIO (Ralph A. Marino,General Contractor), 151 NLRB 497:As we construe the hiring and referral clause torequire the Employer to utilize the union referralsystem in securing employees for the work in thatarea, the Union could, without violating the Act,properly seek the discharge of the employees inquestion who had bypassed the Union's referralsystem.By requesting Wondrasek's discharge on June 19,therefore, Respondent Union did not violate Section8(b)(2). I do not find that Wondrasek "quit." Althoughhis departure in the circumstances could obviouslyhave been grounds for company action against him,that was the company's choice to make; "quitting" didnot automatically flow from his leaving without permis-sion.I also conclude, for reasons set forth below, that theUnion's failure to clear Wondrasek the next day didnot violate Section 8(b)(2). In the first place, havinglawfully asked the Company not to put him back theday before, it would be somewhat absurd to find aviolation for refusing to clear him for the same job withthe same company the next day. The cases cited above,permitting a union legally to require the discharge of anemployee who obtains a job without following lawfulcontractual hiring hall procedures, would be renderednugatory if the employee so discharged had to be putright back on the job by requiring union clearance. Itwould, indeed, be giving him a preference over all otherapplicants by virtue of having disregarded the orderlyhiring hall procedures in the first place.Were the Respondent's actions regarding Cameron inthis case simply "union actions reasonably designed topreserve the integrity of contractually prescribed referralpractices" as was the situation described by AdministrativeLaw Judge Richard J. Boyce, whose findings were adoptedby the Board in United Brotherhood of Painters, Decorators& Paperhangers of America, Local Union No. 487, AFL-CIO (American Coatings, Inc.), 226 NLRB 299, 301 (1967)?An examination of the evidence concerning Cameron'spast activities involving the Respondent shows that he: (I)spoke at union meetings in opposition to salary increasesfor the business manager and the financial secretary withthe prerogative on their part to adjust such salaries; (2)spoke against what he considered to be dispatching inviolation of the contract; (3) spoke against salary increasesfor certain union officers; (4) spoke against the appoint-ment of certain persons to the Union's payroll; (5) becamea candidate for the office of auditor on a slate in oppositionto the incumbent administration slate; (6) participated inthe distribution of leaflets to members of the Union sharplycritical of certain officers of the Respondent and theirpolicies; (7) filed intraunion charges against certain officersof the Respondent; and (8) became one of the plaintiffs ina civil action against the Respondent alleging breach ofprovisions of the Union's constitution and filed chargeswith EEOC alleging discrimination by the Respondent.352 LABORERS' INTERNATIONAL UNION, LOCAL 300Significantly, the fact that Cameron was opposed topolicies of the union administration had been known toBusiness Manager Renteria since late 1972 and to Presi-dent Mobley since the latter part of 1973.As was succinctly stated, with regard to other effortsopposed to an incumbent union leadership, by Administra-tive Law Judge Jennie M. Sarrica, whose findings wereadopted by the Board in New York City Taxi DriversUnion, Local 3036, AFL-CIO (Taxi Maintenance Corpora-tion), 231 NLRB 965, 966 (1977):It is a violation of Section 8(b)(1)(A) if a unionrestrains or coerces an employee in the exercise of hisSection 7 rights, and it is well settled that the activitiesof employees designed to oust the incumbent unionleadership and elect different union officers are con-certed activities protected by Section 7 of the Act.Clearly, any threat to a member of the intraunionopposition to affect that member's employment statuswith an employer, other than the union-employer, orthe job opportunities of that member because of theintraunion political activity would be unlawful.In this connection, see also Local 636, United Rubber,Cork, Linoleum and Plastic Workers of America, AFL-CIO(Arco Industries, Inc.), 213 NLRB 61 (1974).After considering the foregoing, I conclude that Camer-on has been engaged in activities in opposition to theRespondent's administration, certain officers, and certainpolicies, and that those activities fall within the protectionof Section 7 of the Act. No ruling is being made, of course,as to the merit, or lack of merit, of any of Cameron'sintraunion or EEOC charges, his lawsuits or claims, or thecontents of the leaflets as to their truth or falsity. That isnot the proper function of this proceeding.All we are saying here is that, in the circumstances setforth herein, Cameron had a protected right under the Actto disagree with the union officers and their policies; to bea political dissident in internal union affairs; to file chargesagainst the Union and its officers; and to run for office inopposition to incumbent candidates. In summary, Camer-on had a right to disagree and to dissent in thesecircumstances, whether or not his disagreements and hisdissents have any merit.It is noteworthy that from the very beginning ofCameron's efforts to go to work for Memorial Park that hisactivities against the Respondent were mentioned. Whendispatcher Henry Turner initially refused Cameron's re-quest for a referral to Memorial Park, Turner mentionedthe fact that Cameron had filed charges against theRespondent. In addition, Turner expressed in his telephoneconversation with Cameron his reason for not givingCameron a referral to Memorial Park as being the fact thatCameron was a political dissident.Although Turner was aware that Cameron told him thathe was going to work for Memorial Park without a referralslip, and although Vice President Randolph became awareon December 6, 1973, that Cameron was working on theMemorial Park jobsite without a proper referral, no actionwas taken at that time against Cameron. However, thecircumstances changed after the remarks regarding Camer-on were made by Business Manager Renteria at the staffmeeting in December 1973. Those remarks set in motion achain of events which resulted in Cameron's being removedfrom the Memorial Park job on January 3, 1974.Turner advised Business Representative Bibbs that heknew that Cameron was working in Randolph's area;whereupon Bibbs advised that Turner should tell Ran-dolph, or Randolph might lose his job. That promptedTurner to inform Randolph about Cameron's working forMemorial Park, and that resulted in the visit by Randolphand Turner to the Memorial Park jobsite on January 3,1974.It is significant that Randolph advised Cameron, duringhis morning visit to the Memorial Park jobsite on January3, 1974, that he had gotten calls from Mobley and Renteriato get Cameron off the job wherever Cameron wasworking. Note also that during the noontime visit to thejobsite, Turner also mentioned receiving a call fromRenteria.With regard to the Respondent's refusal to honor the "byname" request for Cameron to return to work for Memori-al Park on October II, 1974, his having "rustled" the jobinitially was not given as the reason for not referring him towork at that point in time. Instead, according to Cameron'scredited version, he was told that he was not being given areferral in view of his having filed charges concerning theMemorial Park job and, further, he was told that if hedropped those charges, Cameron could get a work order toany job which he wanted.Also considered in examining the Respondent's motiva-tion in taking these actions involving Cameron was theconversation in September 1974 after the election in whichRenteria told Magallanes, who also had opposed theadministration, that he could go to work if he stoppedfighting him, and the conversation in March 1975 on thesidewalk in front of the union hall, in which Mobley toldCameron that jobs would never "hit the board" forCameron.After considering all of the foregoing and the entirerecord, I conclude that the Respondent was not simplyenforcing the terms of its exclusive hiring hall or referralsystem in a nondiscriminatory manner, nor was it merelypolicing the provisions of its collective-bargaining agree-ment with Memorial Park. Instead, I conclude that apreponderance of the evidence establishes that the Respon-dent caused Memorial Park to discharge Cameron onJanuary 3, 1974, and that Respondent refused to referCameron to work to Memorial Park on October 11, 1974,because of Cameron's union activities and because ofirrelevant, invidious, or unfair considerations.Finally, I conclude that the Respondent thereby engagedin unfair labor practices within the meaning of Section8(bXIXA) and (2) of the Act. Local Union 675, Internation-al Brotherhood of Electrical Workers, AFL-CIO (S & MElectric Co.), 223 NLRB 1499 (1976); Plumbers LocalUnion No. 17 of the United Association of Journeymen,Plumbers and Pipefitters of the United States and Canada,AFL-CIO (FSM Mechanical Contractor, Inc.), 224 NLRB1262 (1976); Wismer and Becker, Contracting Engineers,228 NLRB 779 (1977); Laborers' International Union ofNorth America, Local Union No. 207, AFL-CIO (A. & E.Construction Company), 206 NLRB 902 (1973); and Local353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion No. 13, an affiliate of the United Association ofJourneymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada (Mechani-cal Contractors Association of Rochester, Inc.), 212 NLRB477 (1974).I have also given consideration to the affirmative defenseraised by the Respondent in the answer to the consolidatedcomplaint. (See G.C. Exh. I(g).) Respondent asserted:By way of affirmative defense [Respondent] allegesthat in refusing to refer Cameron to a Memorial Parkjob site on or about October 11, 1974, respondent reliedupon a prior ruling of the Regional Director of theNational Labor Relations Board, 31st Region, and byreason of the aforesaid, the Regional Director isestopped from denying the validity of respondent'sreliance upon his prior ruling.As pointed out previously in a discussion of the back-ground of the proceeding, the Regional Director of Region31 of the Board issued a dismissal letter on June 14, 1974,in Case 31-CB-1496, with copies being sent to the partiesin that case. While an appeal was taken from the RegionalDirector's decision, the General Counsel's Office of Ap-peals in Washington, D.C., did not remand the case forfurther consideration until December II, 1974. Thus, at thetime of the Respondent's refusal to refer Cameron to workfor Memorial Park on October 11, 1974, the RegionalDirector's dismissal letter was still outstanding, althoughon appeal.Nevertheless, the General Counsel has the final statutoryauthority under Section 3(d) of the Act with regard to theissuance of complaints in unfair labor practice proceedings.Therefore, actions taken by any Regional Director of theBoard with regard to a refusal to issue a complaint wouldbe subject to review and even reversal by the GeneralCounsel when a timely and proper appeal was taken from aRegional Director's action. The point is that, in suchcircumstances, the action taken by the Regional Directorwould not be final.A somewhat similar situation-at least as to the point oflack of finality-arose in an earlier case before me withregard to a field examiner in another Region of the Boardallegedly informing an attorney for the respondent in thatcase that the unfair labor practice charge filed against therespondent would be dismissed, absent withdrawal. Itseemed to me at the hearing that whatever the fieldexaminer may have said with regard to the dismissal of thecharge would not be relevant, because the General Counseldid, in fact, issue a complaint in that case. In other words,the statement of the field examiner, if made as alleged, wasnot the final word-just as the dismissal letter in this casewas not the final word.The Board remarked, inter alia, in Finally, Inc. d/b/aPalace Club, 229 NLRB 1128, fn. 3 (1977):[A]s the Administrative Law Judge stated on therecord, any remark Board Agent Sargent may havemade to Respondent's counsel concerning the antici-pated dismissal of the instant unfair labor practicecharge is irrelevant to any issue in this proceedingbecause the General Counsel did, in fact, issue acomplaint. Accordingly, we conclude that the Adminis-trative Law Judge properly revoked the subpena onField Examiner Sargent.After considering the foregoing, I conclude that theRegional Director, acting on behalf of the General Counselin issuing the consolidated complaint, is not estopped fromdenying the validity of the Respondent's reliance upon hisprior ruling. Moreover, I have examined the informalamended settlement agreement in Case 31-CB-1066 andalso conclude that its terms do not estop the RegionalDirector's actions.Upon the basis of the findings of facts and upon theentire record in this proceeding, I hereby make thefollowing:CONCLUSIONS OF LAW1. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.2. Memorial Park is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.3. At all times material herein, the Respondent andMemorial Park have been parties to a collective-bargainingagreement which has provided, inter alia, for an exclusivehiring hall or referral system whereby the Respondent hashad the exclusive right and opportunity to refer applicantsfor laborers positions to Memorial Park for employment,prior to Memorial Park's seeking any applicants from anyother source.4. Included among the provisions of the exclusivehiring hall or referral system referred to above has been aprovision whereby Memorial Park was entitled to make a"by name" request for referral of an employee who hadpreviously worked for Memorial Park within a specifiedtime period as a laborer and within the geographic area ofthe employment facility established by the Respondent.5. By causing Memorial Park to discharge Alex Camer-on on or about January 3, 1974, because of Cameron'sunion activities and because of irrelevant, invidious orunfair considerations, the Respondent has engaged inunfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the Act.6. By refusing to refer Alex Cameron to work forMemorial Park on or about October 11, 1974, even thoughMemorial Park had made a "by name" request forCameron's referral by the Respondent, because of Camer-on's union activities and because of irrelevant, invidious orunfair considerations, the Respondent has engaged inunfair labor practices within the meaning of Section8(b)(1IXA) and (2) of the Act.7. The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYSince I have found that the Respondent has engaged inunfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the Act, I shall recommend to theBoard that the Respondent be ordered to cease and desistfrom engaging in those unfair labor practices.354 LABORERS' INTERNATIONAL UNION, LOCAL 300I shall also recommend to the Board that the Respondenttake certain affirmative action in order to effectuate thepolicies of the Act. Such affirmative action will includemaking whole Alex Cameron for his loss of earningsresulting from the unfair labor practices involving him asspecified above. Such loss of earnings will be computed ona quarterly basis in the manner prescribed by the Board inF. W. Woolworth Company, 90 NLRB 289 (1950); withinterest thereon as established by the Board in IsisPlumbing & Heating Co., 138 NLRB 716 (1962), and at therate of interest as determined by the Board in Florida SteelCorporation, 231 NLRB 651 (1977).In view of the nature of the Respondent's unfair laborpractices found herein, I shall also recommend to theBoard that the Respondent be required to cease and desistfrom infringing in any other manner on the rights ofemployees guaranteed by Section 7 of the Act. SeeInternational Brotherhood of Electrical Workers, Local 112,AFL-CIO (Ajax Electric Company), 231 NLRB 162, fn. 2(1977), where the Board recently pointed out in anothercase which had been heard by me that a broad cease-and-desist order would be appropriate in these circumstances.See also Local No. 78, United Brotherhood of Carpenters andJoiners of America, AFL-CIO (Murry Walter, Inc.), 223NLRB 733 (1976), and Local Union No. 77 of InternationalBrotherhood of Painters and Allied Trades, AFL-CIO(Colorite, Inc.), 222 NLRB 607 (1976).Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the recommended:ORDER 'The Respondent, Laborer's International Union ofNorth America, Local 300, AFL-CIO, Los Angeles, Cali-fornia, its officers, agents and representatives, shall:1. Cease and desist from:(a) Causing Memorial Park Development Association,Inc., to discharge Alex Cameron from work because ofCameron's union activities, or because of irrelevant, invidi-ous, or unfair considerations.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(b) Refusing to refer Alex Cameron to work for Memori-al Park Development Association, Inc., because of Camer-on's union activities, or because of irrelevant, invidious, orunfair considerations.(c) In any other manner restraining or coercing employ-ees in the exercise of the rights guaranteed them by Section7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Refer Alex Cameron to work for Memorial ParkDevelopment Association, Inc., pursuant to the writtenrequest made by that employer on or about October I I,1974, which the Respondent refused to honor.(b) Make whole Alex Cameron for his loss of earnings,resulting from the unfair labor practices found herein, inthe manner as more fully described in the section of thisDecision entitled "The Remedy."(c) Preserve and, upon request, make available to agentsof the Board for examination and copying, the hiring hallrecords and other documents necessary to analyze andcompute the amount of backpay due to Alex Cameronunder the terms of this Order.(d) Post at all of its Los Angeles, California, offices andits hiring halls, copies of the attached notice marked"Appendix." 2Copies of said notice, on forms provided bythe Regional Director for Region 31, shall, after being dulysigned by Respondent's authorized representative, beposted by Respondent immediately upon receipt thereofand maintained by it for a period of 60 consecutive daysthereafter, including all places where the Respondentcustomarily posts notices. The Respondent shall also takereasonable steps to ensure that said notices are not altered,defaced, or covered by any other material.(e) Furnish to the Regional Director of Region 31 of theBoard signed copies of the notices for posting by MemorialPark Development Association, Inc., if that employer iswilling to do so, at the locations where notices to thatemployer's employees are customarily posted.(f) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.2 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the word in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."355